Exhibit 10.1

 

AMENDMENT NO. 4 and Consent, dated as of March 18, 2019  (this “Agreement”),
among DUKE ENERGY CORPORATION (the “Company”), DUKE ENERGY CAROLINAS, LLC (“Duke
Energy Carolinas”), DUKE ENERGY OHIO, INC. (“Duke Energy Ohio”), DUKE ENERGY
INDIANA, LLC (“Duke Energy Indiana”), DUKE ENERGY KENTUCKY, INC. (“Duke Energy
Kentucky”), DUKE ENERGY PROGRESS, LLC (f/k/a PROGRESS ENERGY CAROLINAS, INC.)
(“Duke Energy Progress”), DUKE ENERGY FLORIDA, LLC (f/k/a PROGRESS ENERGY
FLORIDA, INC.) (“Duke Energy Florida”) and PIEDMONT NATURAL GAS COMPANY, INC.
(“Piedmont”), the LENDERS party hereto (the “Lenders”), the ISSUING LENDERS
party hereto (the “Issuing Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Swingline Lender.

 

A.            Reference is made to the Credit Agreement dated as of November 18,
2011 (as amended by Amendment No. 1 and Consent dated as of December 18, 2013,
Amendment No. 2 and Consent dated as of January 30, 2015 and Amendment No. 3 and
Consent dated as of March 16, 2017, the “Existing Credit Agreement”), among the
Company, Duke Energy Carolinas, Duke Energy Ohio, Duke Energy Indiana, Duke
Energy Kentucky, Duke Energy Progress, Duke Energy Florida and Piedmont (the
“Borrowers”), the Lenders party thereto (the “Existing Lenders”) and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as swingline lender (in such capacity,
the “Swingline Lender”).

 

B.            The Borrowers have requested that certain amendments be made to
the Existing Credit Agreement, as more fully set forth herein (the
“Amendments”).

 

C.            The Lenders party hereto have agreed to the Amendments of the
Existing Credit Agreement as set forth herein and as amended hereby (the
Existing Credit Agreement as so amended being referred to as the “Amended Credit
Agreement”).

 

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Terms Generally.  (a)  The rules of construction set forth in
Section 1.01 of the Amended Credit Agreement shall apply mutatis mutandis to
this Agreement.  Capitalized terms used but not defined herein have the meanings
assigned thereto in the Amended Credit Agreement.

 

(b)  As used in this Agreement, “Amendment Effective Date” shall have the
meaning assigned to such term in Section 5.

 

SECTION 2.  Amendments to Existing Credit Agreement.  Effective as of the
Amendment Effective Date, the Existing Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example:  stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example:  double
underlined text) as set forth in the pages of the Amended Credit Agreement
attached as Annex A hereto.

 

SECTION 3.  Confirmation of Commitments. (a) Each Lender, by executing this
Agreement confirms that on the Amendment Effective Date after giving effect to
this Agreement the Commitment of such Lender under the Amended Credit Agreement
shall be as set forth on such Lender’s executed signature page to this
Agreement.

 

--------------------------------------------------------------------------------



 

(b)  Each Borrower agrees to execute and deliver a Note, if required by a
Lender, payable to the order of such Lender reflecting the Commitments set forth
on the Commitment Schedule to the Amended Credit Agreement pursuant to
Section 2.04(b) of the Amended Credit Agreement.

 

SECTION 4.  Representations and Warranties.  To induce the other parties hereto
to enter into this Agreement, each Borrower party hereto represents and warrants
to the Administrative Agent and each of the Lenders that:

 

(a)  The execution, delivery and performance by such Borrower of this Agreement
and the Notes are within such Borrower’s powers, have been duly authorized by
all necessary company action, require no action by or in respect of, or filing
with, any Governmental Authority (except for consents, authorizations or filings
which have been obtained or made, as the case may be, and are in full force and
effect) and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation, by laws,
certificate of formation or the limited liability company agreement of such
Borrower or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon such Borrower or result in the creation or
imposition of any Lien on any asset of such Borrower or any of its Material
Subsidiaries.

 

(b)  This Agreement constitutes a valid and binding agreement of such Borrower
and each Note, if and when executed and delivered by it in accordance with this
Agreement, will constitute a valid and binding obligation of such Borrower, in
each case enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general principles of equity.

 

(c)  Each of the representations and warranties made by such Borrower in
Article 4 of the Amended Credit Agreement is true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date (in which case they shall be
true and correct on and as of such earlier date); provided that any
representation and warranty that is qualified by materiality or material adverse
effect shall be true and correct in all respects on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case they shall be true and correct on and as of such
earlier date).

 

(d)  No Event of Default or Default has occurred and is continuing as of the
date hereof.

 

SECTION 5.  Conditions to Effectiveness.  This Agreement shall become effective
as of the date (the “Amendment Effective Date”) on which each of the following
conditions precedent shall have been satisfied:

 

(a) The Administrative Agent shall have received duly executed counterparts of
this Agreement from the Borrowers, the Swingline Lender, the Issuing Lenders and
the Lenders with Commitments as shown on the Commitment Schedule to the Amended
Credit Agreement attached as Annex A hereto consenting to this Agreement.

 

(b) The Administrative Agent shall have received (1) an opinion of internal
counsel of each Borrower, substantially in the form of Exhibit B to the Existing
Credit Agreement and (2) an opinion of Parker Poe Adams & Bernstein LLP, special
counsel for the Borrowers, substantially in the form of Exhibit C to the
Existing Credit Agreement, and, in each case, covering such additional matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;

 

(c) The Administrative Agent shall have received a certificate signed by a Vice
President, the Treasurer, an Assistant Treasurer or the Controller of the
Company, dated

 

--------------------------------------------------------------------------------



 

the Amendment Effective Date, to the effect set forth in clauses (c) and (d) of
Section 4 above;

 

(d) The Administrative Agent shall have received all documents it may have
reasonably requested prior to the Amendment Effective Date relating to the
existence of the Borrowers, the corporate authority for and the validity of this
Agreement and the Notes, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent;

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment Effective Date, fees and expenses
required to be paid or delivered by the Company on the Amendment Effective Date
pursuant to the certain fee letter dated as of February 8, 2019 among the
arrangers party thereto and the Company, and to the extent invoiced,
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Company hereunder.

 

(f) The Administrative Agent shall have received, at least three Domestic
Business Days prior to the Amendment Effective Date, all documentation and other
information about the Borrowers that shall have been reasonably requested by the
Administrative Agent in writing at least 10 Domestic Business Days prior to the
Amendment Effective Date and that the Administrative Agent reasonably determines
is required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act and the Beneficial Ownership Regulation.

 

SECTION 6.  Effect of Amendments.  Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or each of the Lenders under the Existing Credit Agreement and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle any Borrower
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement in similar or different circumstances. This Agreement
shall apply and be effective only with respect to the provisions of the Existing
Credit Agreement specifically referred to herein.

 

SECTION 7.  Notices.  All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended Credit Agreement.

 

SECTION 8.  Counterparts; Integration.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile or other means of electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement constitutes the entire contract among the parties hereto with respect
to the subject matter hereof and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

 

SECTION 9.  Severability.  To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.

 

--------------------------------------------------------------------------------



 

SECTION 10.  Expenses. The Borrowers shall pay all reasonable and documented
fees and expenses of counsel to the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Agreement.

 

SECTION 11.  APPLICABLE LAW, SUBMISSION TO JURISDICTION.  THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.  EACH BORROWER AND EACH LENDER PARTY HEREBY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK COUNTY FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH BORROWER AND EACH LENDER PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

SECTION 12.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWERS, THE AGENTS, THE
ISSUING LENDERS AND THE LENDERS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 13.  Successors and Assigns.  This Agreement shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

SECTION 14.  Headings.  The headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

 

DUKE ENERGY CORPORATION

 

By:

 

 

 

/s/ John L. Sullivan, III

 

Name:

John L. Sullivan, III

 

Title:

Assistant Treasurer

 

Address:

550 South Tryon Street

 

 

Charlotte, NC 28202

 

Attention:

Treasury Department

 

Telecopy number:

704-382-4935

 

Taxpayer ID:

20-2777218

 

 

 

DUKE ENERGY CAROLINAS, LLC

 

By:

 

 

 

/s/ John L. Sullivan, III

 

Name:

John L. Sullivan, III

 

Title:

Assistant Treasurer

 

Address:

550 South Tryon Street

 

 

Charlotte, NC 28202

 

Attention:

Treasury Department

 

Telecopy number:

704-382-4935

 

Taxpayer ID:

56-0205520

 

 

 

DUKE ENERGY OHIO, INC.

 

By:

 

 

 

/s/ John L. Sullivan, III

 

Name:

John L. Sullivan, III

 

Title:

Assistant Treasurer

 

Address:

550 South Tryon Street

 

 

Charlotte, NC 28202

 

Attention:

Treasury Department

 

Telecopy number:

704-382-4935

 

Taxpayer ID:

31-0240030

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

DUKE ENERGY INDIANA, LLC

 

By:

 

 

 

/s/ John L. Sullivan, III

 

Name:

John L. Sullivan, III

 

Title:

Assistant Treasurer

 

Address:

550 South Tryon Street

 

 

Charlotte, NC 28202

 

Attention:

Treasury Department

 

Telecopy number:

704-382-4935

 

Taxpayer ID:

35-0594457

 

 

 

DUKE ENERGY KENTUCKY, INC.

 

By:

 

 

 

/s/ John L. Sullivan, III

 

Name:

John L. Sullivan, III

 

Title:

Assistant Treasurer

 

Address:

550 South Tryon Street

 

 

Charlotte, NC 28202

 

Attention:

Treasury Department

 

Telecopy number:

704-382-4935

 

Taxpayer ID:

31-0473080

 

 

 

DUKE ENERGY PROGRESS, LLC

 

By:

 

 

 

/s/ John L. Sullivan, III

 

Name:

John L. Sullivan, III

 

Title:

Assistant Treasurer

 

Address:

550 South Tryon Street

 

 

Charlotte, NC 28202

 

Attention:

Treasury Department

 

Telecopy number:

704-382-4935

 

Taxpayer ID:

56-0165465

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

DUKE ENERGY FLORIDA, LLC

 

By:

 

 

 

/s/ John L. Sullivan, III

 

Name:

John L. Sullivan, III

 

Title:

Assistant Treasurer

 

Address:

550 South Tryon Street

 

 

Charlotte, NC 28202

 

Attention:

Treasury Department

 

Telecopy number:

704-382-4935

 

Taxpayer ID:

59-0247770

 

 

 

PIEDMONT NATURAL GAS COMPANY, INC.

 

By:

 

 

 

/s/ John L. Sullivan, III

 

Name:

John L. Sullivan, III

 

Title:

Assistant Treasurer

 

Address:

550 South Tryon Street

 

 

Charlotte, NC 28202

 

Attention:

Treasury Department

 

Telecopy number:

704-382-4935

 

Taxpayer ID:

56-0556998

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent, Issuing Lender, Swingline Lender and Lender

 

 

 

By:

 

 

/s/ Patrick Engel

 

 

Name:

Patrick Engel

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

Bank of America, N.A., as Lender and Issuing Lender:

 

 

 

By

/s/ Maggie Halleland

 

 

Name:

Maggie Halleland

 

 

Title:

Vice President

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

$ 400,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Lender and Issuing Lender:

 

 

 

By

/s/ Juan J. Javellana

 

 

Name:

Juan J. Javellana

 

 

Title:

Executive Director

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

$ 400,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

Mizuho Bank, LTD, as Lender and Issuing Lender:

 

 

 

By

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

$ 400,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

Bank of China, New York Branch, as Lender and Issuing Lender:

 

 

 

By

/s/ Chen Xu

 

 

Name:

Chen Xu

 

 

Title:

President & CEO

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

$ 400,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

Barclays Bank PLC, as Lender and Issuing Lender:

 

 

 

By

/s/ Sydney G. Dennis

 

 

Name:

Sydney G. Dennis

 

 

Title:

Director

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

$ 400,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as Lender and Issuing Lender:

 

 

 

By

/s/ Richard Rivera

 

 

Name:

Richard Rivera

 

 

Title:

Vice President

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

$ 400,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender and Issuing Lender:

 

 

 

By

/s/ Judith E. Smith

 

 

Name:

Judith E. Smith

 

 

Title:

Authorized Signatory

 

 

 

 

 

For any Lender requiring a second signature block:

 

 

 

By

/s/ Joan Park

 

 

Name:

Joan Park

 

 

Title:

Authorized Signatory

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 400,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as Lender and Issuing Lender:

 

 

 

By

/s/ Justin Painter

 

 

Name:

Justin Painter

 

 

Title:

Authorized Signatory

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 400,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD., as Lender and Issuing Lender:

 

 

 

By

/s/ Robert MacFarlane

 

 

Name:

Robert MacFarlane

 

 

Title:

Director

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 400,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as Lender:

 

 

 

By

/s/ J. Alex Rolfe

 

 

Name:

J. Alex Rolfe

 

 

Title:

Vice President

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 337,500,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

Sumitomo Mitsui Banking Corporation, as Lender:

 

 

 

By

/s/ James D. Weinstein

 

 

Name:

James D. Weinstein

 

 

Title:

Managing Director

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 337,500,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS, as Lender:

 

 

 

By

/s/ Denis O’Meara

 

 

Name:

Denis O’Meara

 

 

Title:

Managing Director

 

 

 

 

 

For any Lender requiring a second signature block:

 

 

 

By

/s/ Ted Sheen

 

 

Name:

Ted Sheen

 

 

Title:

Director

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 325,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as Lender:

 

 

 

 

By

/s/ Ryan Dulkin

 

 

Name:

Ryan Dulkin

 

 

Title:

Authorized Signatory

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 325,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

Morgan Stanley Bank, N.A., as Lender:

 

 

 

By

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 325,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

SunTrust Bank, as Lender:

 

 

 

 

By

/s/ Brian Guffin

 

 

 

Name:

Brian Guffin

 

 

 

Title:

Managing Director

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 325,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

TD Bank, N.A., as Lender:

 

 

 

 

By

/s/ Shannon Batchman

 

 

Name:

Shannon Batchman

 

Title:

Senior Vice President

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 325,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

Bank of Nova Scotia, as Lender:

 

 

 

 

By

/s/ David Dewar

 

 

Name:

David Dewar

 

 

Title:

Director

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 325,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender:

 

 

 

 

By

/s/ James O’Shaughnessy

 

 

Name:

James O’Shaughnessy

 

 

Title:

Vice President

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 325,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

BRANCH BANKING AND TRUST COMPANY, as Lender:

 

 

 

 

By

/s/ Jill Hamilton

 

 

Name:

Jill Hamilton

 

 

Title:

Senior Vice President

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

$ 175,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION, as Lender:

 

 

 

 

By

/s/ Lisa A. Ryder

 

 

Name:

Lisa A. Ryder

 

 

Title:

Senior Vice President

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 175,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

REGIONS BANK, as Lender:

 

 

 

 

By

/s/ Brian Walsh

 

 

Name:

Brian Walsh

 

 

Title:

Director

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 175,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

BANCO SANTANDER, S.A., NEW YORK BRANCH, as Lender:

 

 

 

 

By

/s/ Juan Galan

 

 

Name:

Juan Galan

 

 

Title:

Managing Director

 

 

 

For any Lender requiring a second signature block:

 

 

 

 

 

 

By

/s/ Rita Walz-Cuccioli

 

 

Name:

Rita Walz-Cuccioli

 

 

Title:

Executive Director

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 175,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

The Bank of New York Mellon, as Lender:

 

 

 

 

By

/s/ Richard K. Fronapfel, Jr.

 

 

Name:

Richard K. Fronapfel, Jr.

 

 

Title:

Director

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 175,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

 

The Northern Trust Company, as Lender:

 

 

 

 

By

/s/ Andrew D. Holtz

 

 

Name:

Andrew D. Holtz

 

 

Title:

Senior Vice President

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

$ 175,000,000

 

[Signature Page to Amendment No. 4 and Consent]

 

--------------------------------------------------------------------------------



 

ANNEX A

 

AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

$8,000,000,000

 

CREDIT AGREEMENT

 

dated as of November 18, 2011

as Amended by Amendment No. 1 and Consent, dated as of December 18, 2013,
Amendment No. 2 and Consent, dated as of January 30, 2015 and

Amendment No. 3 and Consent, dated as of March 16, 2017

Amendment No. 4 and Consent dated as of March 18, 2019

among

 

Duke Energy Corporation

Duke Energy Carolinas, LLC

Duke Energy Ohio, Inc.

Duke Energy Indiana, LLC

Duke Energy Kentucky, Inc.

Duke Energy Progress, LLC

Duke Energy Florida, LLC and

Piedmont Natural Gas Company, Inc.,

as Borrowers,

 

The Lenders Listed Herein,

 

Wells Fargo Bank, National Association,

as Administrative Agent,

 

and

 

Bank of America, N.A.

JPMorgan Chase Bank, N.A. and

Mizuho Bank, Ltd.,

as Co-Syndication Agents

 

and

 

Bank of China, New York Branch,

Barclays Bank PLC,

Citibank, N.A.,

Credit Suisse AG, Cayman Islands Branch,

TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd. and

Royal Bank of Canada,

as Co-Documentation Agents

 

Wells Fargo Securities, LLC,

Merrill Lynch, Pierce, Fenner & Smith Incorporated(1),

JPMorgan Chase Bank, N.A.,

Mizuho Bank, Ltd.,

Bank of China, New York Branch,

Barclays Bank PLC,

Citigroup Global Markets, Inc.,

Credit Suisse Securities (USA) LLC,

TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd. and

RBC Capital Markets(2),

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

(1)  Merrill Lynch, Pierce, Fenner & Smith Incorporated shall mean Merrill
Lynch, Pierce, Fenner & Smith Incorporated or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement.

 

(2)  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

 

ARTICLE 1

DEFINITIONS

 

Section 1.01.

 

Definitions

1

Section 1.02.

 

Accounting Terms and Determinations

1920

Section 1.03.

 

Types of Borrowings

2021

Section 1.04.

 

Divisions

21

 

ARTICLE 2

THE CREDITS

 

Section 2.01.

 

Commitments to Lend

2021

Section 2.02.

 

Notice of Borrowings

2122

Section 2.03.

 

Notice to Lenders; Funding of Loans

2223

Section 2.04.

 

Registry; Notes

2324

Section 2.05.

 

Maturity of Loans

2324

Section 2.06.

 

Interest Rates

2325

Section 2.07.

 

Fees

2526

Section 2.08.

 

Optional Termination or Reduction of Sublimits; Changes to Sublimit

2526

Section 2.09.

 

Method of Electing Interest Rate

2627

Section 2.10.

 

Mandatory Termination of Commitments

2728

Section 2.11.

 

Optional Prepayments

2728

Section 2.12.

 

General Provisions as to Payments

2729

Section 2.13.

 

Funding Losses

2829

Section 2.14.

 

Computation of Interest and Fees

2830

Section 2.15.

 

Letters of Credit

2930

Section 2.16.

 

Regulation D Compensation

3334

Section 2.17.

 

Increase in Commitments; Additional Lenders

3335

Section 2.18.

 

Swingline Loans

3436

Section 2.19.

 

Defaulting Lenders

3738

 

ARTICLE 3

CONDITIONS

 

Section 3.01.

 

Initial Effective Date

4041

Section 3.02.

 

Second Effective Date

4142

Section 3.03.

 

Borrowings and Issuance of Letters of Credit

4243

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.

 

Organization and Power

4244

 

i

--------------------------------------------------------------------------------



 

Section 4.02.

 

Corporate and Governmental Authorization; No Contravention

4344

Section 4.03.

 

Binding Effect

4344

Section 4.04.

 

Financial Information

4344

Section 4.05.

 

Regulation U

4445

Section 4.06.

 

Litigation

4445

Section 4.07.

 

Compliance with Laws

4445

Section 4.08.

 

Taxes

4445

Section 4.09.

 

Anti-corruption Law and Sanctions

4446

 

ARTICLE 5

COVENANTS

 

Section 5.01.

 

Information

4546

Section 5.02.

 

Payment of Taxes

4748

Section 5.03.

 

Maintenance of Property; Insurance

4748

Section 5.04.

 

Maintenance of Existence

4749

Section 5.05.

 

Compliance with Laws

4849

Section 5.06.

 

Books and Records

4849

Section 5.07.

 

Negative Pledge

4850

Section 5.08.

 

Consolidations, Mergers and Sales of Assets

5051

Section 5.09.

 

Use of Proceeds

5051

Section 5.10.

 

Indebtedness/Capitalization Ratio

5052

 

ARTICLE 6

DEFAULTS

 

Section 6.01.

 

Events of Default

5052

Section 6.02.

 

Notice of Default

5354

Section 6.03.

 

Cash Collateral

5354

 

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

Section 7.01.

 

Appointment and Authorization

5354

Section 7.02.

 

Administrative Agent and Affiliates

5355

Section 7.03.

 

Action by Administrative Agent

5355

Section 7.04.

 

Consultation with Experts

5355

Section 7.05.

 

Liability of Administrative Agent

5455

Section 7.06.

 

Indemnification

5456

Section 7.07.

 

Credit Decision

5456

Section 7.08.

 

Successor Administrative Agent

5456

Section 7.09.

 

Administrative Agent’s Fee

5557

Section 7.10.

 

Certain ERISA Matters

57

Section 7.11.

 

Other Agents

5558

 

ii

--------------------------------------------------------------------------------



 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.01.

 

Basis for Determining Interest Rate Inadequate or Unfair

5558

Section 8.02.

 

Illegality

5660

Section 8.03.

 

Increased Cost and Reduced Return

5661

Section 8.04.

 

Taxes

5862

Section 8.05.

 

Base Rate Loans Substituted for Affected Euro-Dollar Loans

6165

Section 8.06.

 

Substitution of Lender; Termination Option

6266

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.01.

 

Notices

6367

Section 9.02.

 

No Waivers

6468

Section 9.03.

 

Expenses; Indemnification

6469

Section 9.04.

 

Set-offs; Sharing of Set-offs

6569

Section 9.05.

 

Amendments and Waivers

6570

Section 9.06.

 

Successors and Assigns

6670

Section 9.07.

 

Collateral

6873

Section 9.08.

 

Confidentiality

6873

Section 9.09.

 

Governing Law; Submission to Jurisdiction

6974

Section 9.10.

 

Counterparts; Integration

6974

Section 9.11.

 

WAIVER OF JURY TRIAL

6974

Section 9.12.

 

USA Patriot Act

7074

Section 9.13.

 

Termination of Commitments Under Existing Credit Agreements

7074

Section 9.14.

 

No Fiduciary Duty

7075

Section 9.15.

 

Survival

7175

Section 9.16.

 

Acknowledgement and Consent to Bail-in of EEA Financial Institutions

7175

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

Schedule 1.01(a) -

COMMITMENT SCHEDULE

Schedule 1.01(b) -

PRICING SCHEDULE

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

EXHIBIT A

-

Note

 

EXHIBIT B

-

Opinion of Internal Counsel of the Borrower

 

EXHIBIT C

-

Opinion of Special Counsel for the Borrower

 

EXHIBIT D

-

Assignment and Assumption Agreement

 

EXHIBIT E

-

Extension Agreement

 

EXHIBIT F

-

Notice of Issuance

 

EXHIBIT G

-

Approved Form of Letter of Credit

 

EXHIBIT H

-

Form of Joinder

 

EXHIBIT I

-

Progress Energy, Inc. Consent

 

 

iii

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

AGREEMENT dated as of November 18, 2011 (as amended by Amendment No. 1 and
Consent, dated as of December 18, 2013, Amendment No. 2 and Consent, dated as of
January 30, 2015 and2015, Amendment No. 3 and Consent, dated as of March 16,
2017 and Amendment No. 4 and Consent, dated as of March 18, 2019) among DUKE
ENERGY CORPORATION, DUKE ENERGY CAROLINAS, LLC, DUKE ENERGY OHIO, INC., DUKE
ENERGY INDIANA, LLC, DUKE ENERGY KENTUCKY, INC., DUKE ENERGY PROGRESS, LLC
(f/k/a PROGRESS ENERGY CAROLINAS, INC.), DUKE ENERGY FLORIDA, LLC (f/k/a
PROGRESS ENERGY FLORIDA, INC.) and PIEDMONT NATURAL GAS COMPANY, INC., as
Borrowers, the Lenders from time to time party hereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, BANK OF AMERICA, N.A., JPMORGAN
CHASE BANK, N.A. and MIZUHO BANK, LTD., as Co-Syndication Agents, and BANK OF
CHINA, NEW YORK BRANCH, BARCLAYS BANK PLC, CITIBANK, N.A., CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD. and ROYAL BANK
OF CANADA, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE 1
Definitions

 

Section 1.01.                          Definitions.  The following terms, as
used herein, have the following meanings:

 

“Additional Lender” means any financial institution that becomes a Lender for
purposes hereof pursuant to Section 2.17 or Section 8.06.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
each Borrower) duly completed by such Lender.

 

“Affiliate” means, as to any Person (the “specified Person”) (i) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (ii) any Person (other than the
specified Person or a Subsidiary of the specified Person) which is controlled by
or is under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent” means any of the Administrative Agent, the Co-Syndication Agents or the
Co-Documentation Agents.

 

“Agent Parties” has the meaning set forth in Section 9.01(c).

 

“Aggregate Exposure” means, with respect to any Lender at any time, the
aggregate amount of its Borrower Exposures to all Borrowers at such time.

 

--------------------------------------------------------------------------------



 

“Agreement” means this Agreement as the same may be amended from time to time.

 

“Amendment No. 1” shall mean that certain Amendment No. 1 and Consent, dated as
of December 18, 2013, among the Borrowers, the lenders party thereto and the
Administrative Agent.

 

“Amendment No. 2” shall mean that certain Amendment No. 2 and Consent, dated as
of January 30, 2015, among the Borrowers, the lenders party thereto and the
Administrative Agent.

 

“Amendment No. 3” shall mean that certain Amendment No. 3,3 and Consent, dated
as of March 16, 2017, among the Borrowers, the lenders party thereto and the
Administrative Agent.

 

“Amendment No. 4” shall mean that certain Amendment No. 4 and Consent, dated as
of March 18, 2019, among the Borrowers, the lenders party thereto and the
Administrative Agent.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery, corruption or  money laundering.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Applicable Margin” means, with respect to Euro-Dollar Loans, Swingline Loans or
Base Rate Loans to any Borrower, the applicable rate per annum for such Borrower
determined in accordance with the Pricing Schedule.

 

“Appropriate Share” has the meaning set forth in Section 8.03(d).

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Approved Officer” means the president, the chief financial officer, a vice
president, the treasurer, an assistant treasurer or the controller of the
Borrower or such other representative of the Borrower as may be designated by
any one of the foregoing with the consent of the Administrative Agent.

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

“Availability Percentage” means, with respect to each Borrower at any time, the
percentage which such Borrower’s Sublimit bears to the aggregate amount of the
Commitments, all determined as of such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

2

--------------------------------------------------------------------------------



 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding (or any similar proceeding), or
generally fails to pay its debts as such debts become due, or admits in writing
its inability to pay its debts generally, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
assets appointed for it, or, in the good faith determination of the
Administrative Agent (or, if the Administrative Agent is the subject of the
Bankruptcy Event, the Required Lenders), has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that (except with respect to a Lender that
is subject to a Bail-In Action) a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day for which the same is to be calculated, the
highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1/2 of 1% and
(c) the LIBOR Market Index Rate plus 1%; provided, that, if the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; and provided further, that clause (c) shall not be applicable during
any period in which either (i) any of the circumstances provided in
Section 8.01(a)(i) or Section 8.01(a)(ii) shall have occurred and be continuing
or (ii) the LIBOR Market Index Rate is unavailable or unascertainable.  Each
change in the Base Rate shall take effect simultaneously with the corresponding
change in the rates described in clauses (a), (b) or (c) above, as the case may
be.

 

“Base Rate Loan” means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Borrower” means each of the Company, Duke Energy Carolinas, Duke Energy Ohio,
Duke Energy Indiana, Duke Energy Kentucky, Duke Energy Florida, Duke Energy
Progress and Piedmont.  References herein to “the Borrower” in connection with
any Loan or Group of Loans or any Letter of Credit hereunder are to the
particular Borrower to which such Loan or Loans are made or proposed to be made
or at whose request and for whose account such Letter of Credit is issued or
proposed to be issued.

 

“Borrower Exposure” means, with respect to any Lender and any Borrower at any
time, (i) an amount equal to the product of such Lender’s Percentage and such
Borrower’s Sublimit (whether used or unused) at such time or (ii) if such
Lender’s Commitment shall have terminated,

 

3

--------------------------------------------------------------------------------



 

either generally or with respect to such Borrower, or if such Borrower’s
Sublimit shall have been reduced to zero, the sum of the aggregate outstanding
principal amount of its Loans (other than Swingline Loans) to such Borrower, the
aggregate amount of its Letter of Credit Liabilities in respect of such Borrower
and the amount of its Swingline Exposure in respect of such Borrower at such
time.

 

“Borrower Maturity Date” means, with respect to any Revolving Credit Loan to any
Borrower other than the Company, the first anniversary of the date of the
Borrowing of such Revolving Credit Loan; provided that if the Borrower
designates such Borrowing as long-term in its Notice of Borrowing, then the
Borrower Maturity Date shall not be applicable thereto.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Lender and each Lender, as
collateral for the Letter of Credit Liabilities, cash or deposit account
balances, and “Cash Collateral” shall refer to such cash or deposit account
balances.

 

“Change in Law” means the occurrence of any of the following after the date of
this Agreement: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after the date hereof regardless of the date enacted,
adopted, issued or implemented.

 

“Co-Documentation Agents” means each of Bank of China, New York Branch, Barclays
Bank PLC, Citibank, N.A., Credit Suisse AG, Cayman Islands Branch, TheMUFG Bank
of Tokyo-Mitsubishi UFJ, Ltd., and Royal Bank of Canada, in its capacity as
documentation agent in respect of this Agreement.

 

“Commitment” means (i) with respect to any Lender listed on the signature
pages hereof, the amount set forth opposite its name on the Commitment Schedule
as its Initial Commitment, which amount, subject to the conditions in
Section 3.02, shall be increased by the amount set forth opposite its name on
the Commitment Schedule as its Delayed Additional Commitment, and (ii) with
respect to each Additional Lender or Assignee which becomes a Lender pursuant to
Sections 2.17, 8.06 and 9.06(c), the amount of the Commitment thereby assumed by
it, in each case as such amount may from time to time be reduced pursuant to
Sections 2.08, 2.10, 8.06 or 9.06(c) or increased pursuant to Sections 2.17,
8.06 or 9.06(c).

 

“Commitment Schedule” means the Commitment Schedule attached hereto as Schedule
1.01(a).

 

4

--------------------------------------------------------------------------------



 

“Commitment Termination Date” means, for each Lender, March 16, 2022,2024, as
such date may be extended from time to time with respect to such Lender pursuant
to Section 2.01(b) or, if such day is not a Euro-Dollar Business Day, the next
preceding Euro-Dollar Business Day.

 

“Communications” has the meaning set forth in Section 9.01(c).

 

“Company” means Duke Energy Corporation, a Delaware corporation.

 

“Connection Income Taxes” means, with respect to any Lender or Agent, taxes that
are imposed on or measured by net income (however denominated), franchise taxes
or branch profits taxes, in each case, imposed as a result of a connection
(including any former connection) between such Lender or Agent and the
jurisdiction imposing such tax (other than connections arising from such Lender
or Agent having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Note, or sold or assigned an interest in any Loan, this
Agreement or any Note).

 

“Consolidated Capitalization” means, with respect to any Borrower, the sum,
without duplication, of (i) Consolidated Indebtedness of such Borrower,
(ii) consolidated common equityholders’ equity as would appear on a consolidated
balance sheet of such Borrower and its Consolidated Subsidiaries prepared in
accordance with generally accepted accounting principles, (iii) the aggregate
liquidation preference of preferred or priority equity interests (other than
preferred or priority equity interests subject to mandatory redemption or
repurchase) of such Borrower and its Consolidated Subsidiaries upon involuntary
liquidation, (iv) the aggregate outstanding amount of all Equity Preferred
Securities of such Borrower and (v) minority interests as would appear on a
consolidated balance sheet of such Borrower and its Consolidated Subsidiaries
prepared in accordance with generally accepted accounting principles.

 

“Consolidated Indebtedness” means, at any date, with respect to any Borrower,
all Indebtedness of such Borrower and its Consolidated Subsidiaries determined
on a consolidated basis in accordance with generally accepted accounting
principles; provided that Consolidated Indebtedness shall exclude, to the extent
otherwise reflected therein, Equity Preferred Securities of such Borrower and
its Consolidated Subsidiaries up to a maximum excluded amount equal to 15% of
Consolidated Capitalization of such Borrower.

 

“Consolidated Net Assets” means, at any date with respect to any Borrower,
(a) total assets of such Borrower and its Subsidiaries (minus applicable
reserves) determined on a consolidated basis in accordance with GAAPgenerally
accepted accounting principles minus (b) total liabilities of such Borrower and
its Subsidiaries, in each case determined on a consolidated basis in accordance
with GAAPgenerally accepted accounting principles, all as reflected in the
consolidated financial statements of such Borrower most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or 5.01(b).

 

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.

 

“Co-Syndication Agents” means each of Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Mizuho Bank, Ltd., in its capacity as syndication agent in
respect of this Agreement.

 

5

--------------------------------------------------------------------------------



 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund any portion
of its Loans within two Domestic Business Days of the date required to be
funded, (ii) fund any portion of its participations in Letters of Credit
required to be funded by it hereunder within two Domestic Business Days of the
date required to be funded or (iii) pay over to any Lender Party any other
amount required to be paid by it hereunder within two Domestic Business Days of
the date required to be paid, unless, in the case of clause (i) or (iii) above,
such Lender notifies the Administrative Agent (or, if the Administrative Agent
is the Defaulting Lender, the Required Lenders) in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Domestic Business Days after written request by the Administrative Agent (or, if
the Administrative Agent is the Defaulting Lender, the Required Lenders) or the
Company, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement unless such Lender notifies the Administrative Agent (or,
if the Administrative Agent is the Defaulting Lender, the Required Lenders) in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by the Administrative Agent (or, if the Administrative
Agent is the Defaulting Lender, the Required Lenders) and the Company of such
certification in form and substance satisfactory to the Administrative Agent
(or, if the Administrative Agent is the Defaulting Lender, the Required Lenders)
and the Company, or (d) has become (or has a direct or indirect Parent that has
become) the subject of a Bankruptcy Event or a Bail-In Action.  Any
determination by the Administrative Agent (or, if the Administrative Agent is
the Defaulting Lender, the Required Lenders) that a Lender is a Defaulting
Lender shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender upon delivery of written notice of
such determination to the Company and each Lender.

 

“Delayed Additional Commitments” means the incremental amounts of Commitments so
identified in the original Commitment Schedule. to this Agreement, without
giving effect to Amendment No.1, Amendment No. 2, Amendment No. 3 and Amendment
No. 4.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or in the State of North Carolina are
authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrowers and the Administrative Agent.

 

6

--------------------------------------------------------------------------------



 

“Duke Energy Carolinas” means Duke Energy Carolinas, LLC, a North Carolina
limited liability company.

 

“Duke Energy Carolinas Mortgage” means the First and Refunding Mortgage between
Duke Energy Carolinas and JPMorgan Chase Bank, N.A., as successor trustee, dated
as of December 1, 1927 as amended or supplemented from time to time.

 

“Duke Energy Indiana” means Duke Energy Indiana, LLC, an Indiana
corporationlimited liability company.

 

“Duke Energy Indiana First Mortgage Trust Indenture” means the first mortgage
trust indenture, dated as of September 1, 1939, between Duke Energy Indiana and
Deutsche Bank National Trust Company, as successor trustee, as amended, modified
or supplemented from time to time, and any successor or replacement mortgage
trust indenture.

 

“Duke Energy Florida” means Duke Energy Florida, LLC (f/k/a Progress Energy
Florida, Inc.), a Florida corporationlimited liability company.

 

“Duke Energy Florida Indenture” means the Indenture dated as of January 1, 1944,
between Duke Energy Florida and The Bank of New York Mellon, as successor
trustee, as amended, modified or supplemented from time to time, and any
successor or replacement mortgage trust indenture.

 

“Duke Energy Kentucky” means Duke Energy Kentucky, Inc., a Kentucky corporation.

 

“Duke Energy Kentucky First Mortgage Trust Indenture” means the first mortgage
trust indenture, dated as of February 1, 1949, between Duke Energy Kentucky and
The Bank of New York (successor to Irving Trust Company), as trustee, as
amended, modified or supplemented from time to time, and any successor or
replacement mortgage trust indenture.

 

“Duke Energy Ohio” means Duke Energy Ohio, Inc., an Ohio corporation.

 

“Duke Energy Ohio First Mortgage Trust Indenture” means the first mortgage trust
indenture, dated as of August 1, 1936, between Duke Energy Ohio and The Bank of
New York (successor to Irving Trust Company), as trustee, as amended, modified
or supplemented from time to time, and any successor or replacement mortgage
trust indenture.

 

“Duke Energy Progress” means Duke Energy Progress, LLC (f/k/a Progress Energy
Carolinas, Inc.), a North Carolina corporationlimited liability company.

 

“Duke Energy Progress Mortgage and Deed of Trust” means the Mortgage and Deed of
Trust, dated as of May 1, 1940, from Duke Energy Progress to the Bank of New
York Mellon and Ming Ryan (successor to Frederick G. Herbst), as successor
trustees, as amended, modified or supplemented from time to time, and any
successor or replacement mortgage trust indenture.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

7

--------------------------------------------------------------------------------



 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Endowment” means the Duke Endowment, a charitable common law trust established
by James B. Duke by Indenture dated December 11, 1924.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

 

“Equity Preferred Securities” means, with respect to any Borrower, any trust
preferred securities or deferrable interest subordinated debt securities issued
by such Borrower or any Subsidiary or other financing vehicle of such Borrower
that (i) have an original maturity of at least twenty years and (ii) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the first anniversary of the latest Commitment Termination Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Group” means, with respect to any Borrower, such Borrower and all other
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with such
Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrowers
and the Administrative Agent.

 

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

 

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.06(b) on the basis of a London Interbank Offered Rate, and if the
Euro-Dollar Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

8

--------------------------------------------------------------------------------



 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.16.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Existing Commitment Termination Date” has the meaning set forth in
Section 2.01(b).

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of June 28, 2007, among the Company, Duke Energy Carolinas, Duke Energy
Ohio, Duke Energy Indiana, Duke Energy Kentucky, the banks party thereto, and
Wachovia Bank, National Association, as administrative agent, as amended by
Amendment No. 1 dated as of March 10, 2008.

 

“Existing Duke Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 18, 2011, among the Borrowers party thereto, the banks
party thereto, and Wells Fargo Bank Bank, National Association, as
administrative agent (as amended, amended and restated, supplemented or
otherwise modified prior to the ThirdFourth Amendment Effective Date).

 

“Existing Duke Letter of Credit” means each letter of credit outstanding under
the Existing Duke Credit Agreement on the ThirdFourth Amendment Effective Date.

 

“Existing Piedmont Credit Agreement” shall mean that certain Second Amended and
Restated Credit Agreement, dated as of December 14, 2015, among Piedmont, each
lender from time to time party thereto, and Wells Fargo Bank, National
Association, as administrative agent, swingline lender, and L/C issuer.

 

“Existing Piedmont Letter of Credit” means each letter of credit outstanding
under the Existing Piedmont Credit Agreement on the ThirdFourth Amendment
Effective Date.

 

“Existing Progress Credit Agreements” means (i) the Credit Agreement dated as of
October 15, 2010 among Duke Energy Florida, as borrower, Bank of America, N.A.,
as administrative agent, and the lenders party thereto, (ii) the Credit
Agreement dated as of October 15, 2010 among Duke Energy Progress, as borrower,
Wells Fargo Bank, N.A., as administrative agent, and the lenders party thereto,
and (iii) the Existing Progress Parent Credit Agreement.

 

“Existing Progress Letter of Credit” means each letter of credit outstanding
under the Existing Progress Parent Credit Agreement or the Existing Progress
Parent LC Facility on the Second Effective Date.

 

“Existing Progress Parent Credit Agreement” means the Credit Agreement dated as
of May 3, 2006, as amended and modified, among Progress Energy, Inc., as
borrower, Citibank, N.A., as administrative agent, and the lenders party
thereto, as amended.

 

“Existing Progress Parent LC Facility” means the Letter of Credit Agreement
dated as of July 1, 2011, as amended and modified, between Progress
Energy, Inc., as borrower, and Wells Fargo, as issuer.

 

“Facility Fee Rate” means, with respect to any Borrower, the applicable rate per
annum for such Borrower determined in accordance with the Pricing Schedule.

 

“FATCA” has the meaning set forth in Section 8.04(a).

 

9

--------------------------------------------------------------------------------



 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Domestic Business Day next succeeding such day; provided that (i) if such day is
not a Domestic Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to Wells Fargo on such day on
such transactions as determined by the Administrative Agent; provided further,
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Fourth Amendment Effective Date” means March 18, 2019, being the date on which
Amendment No. 4 became effective.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means any international, foreign, federal, state,
regional, county, local or other governmental or quasi-governmental authority.

 

“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
to the same Borrower which are Base Rate Loans at such time or (ii) all
Euro-Dollar Loans to the same Borrower having the same Interest Period at such
time; provided that, if a Loan of any particular Lender is converted to or made
as a Base Rate Loan pursuant to Article 8, such Loan shall be included in the
same Group or Groups of Loans from time to time as it would have been if it had
not been so converted or made.

 

“Hedging Agreement” means for any Person, any and all agreements, devices or
arrangements designed to protect such Person or any of its Subsidiaries from the
fluctuations of interest rates, exchange rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
commodity swap agreements, forward rate currency or interest rate options, puts
and warrants.  Notwithstanding anything herein to the contrary, “Hedging
Agreements” shall also include fixed-for-floating interest rate swap agreements
and similar instruments.

 

“Increased Commitments” has the meaning set forth in Section 2.17.

 

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired, (iv) all
indebtedness under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases in respect
of which such Person is liable as lessee, (v) the face amount of all outstanding
letters of credit issued for the account of such Person (other than letters of
credit relating to indebtedness included in Indebtedness of such Person pursuant
to another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (vi)

 

10

--------------------------------------------------------------------------------



 

indebtedness secured by any Lien on property or assets of such Person, whether
or not assumed (but in any event not exceeding the fair market value of the
property or asset), (vii) all direct guarantees of Indebtedness referred to
above of another Person, (viii) all amounts payable in connection with mandatory
redemptions or repurchases of preferred stock or member interests or other
preferred or priority equity interests and (ix) any obligations of such Person
(in the nature of principal or interest) in respect of acceptances or similar
obligations issued or created for the account of such Person.

 

“Indemnitee” has the meaning set forth in Section 9.03.

 

“Initial Commitments” means the initial amounts of Commitments so identified in
the Commitment Schedule.

 

“Initial Effective Date” means the date on which this Agreement becomes
effective pursuant to Section 3.01.

 

“Initial Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below:

 

Borrower

 

Initial Sublimit

Company

 

$

3,400,000,0002,650,000,000

Duke Energy Carolinas

 

$

1,100,000,0001,750,000,000

Duke Energy Progress

 

$

1,000,000,0001,400,000,000

Duke Energy Florida

 

$

950,000,000650,000,000

Duke Energy Indiana

 

$

600,000,000

Piedmont

 

$

500,000,000

Duke Energy Ohio

 

$

300,000,000

Duke Energy Kentucky

 

$

150,000,000

 

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six, or, if deposits of a corresponding
maturity are generally available in the London interbank market, twelve, months
thereafter, as the Borrower may elect in such notice; provided that:

 

(a)                                 any Interest Period which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day; and

 

(b)                                 any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Euro-Dollar Business Day of a calendar month;

 

11

--------------------------------------------------------------------------------



 

provided further that no Interest Period applicable to any Loan of any Lender
may end after such Lender’s Commitment Termination Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be, or if such Person does not have a
rating of its long-term unsecured debt securities, then if the corporate credit
rating of such Person, if any exists, from S&P is BBB- or higher or the issuer
rating of such Person, if any exists, from Moody’s is Baa3 or higher.

 

“Issuing Lender” means (i) each of Wells Fargo, Bank of America, N.A., JPMorgan
Chase Bank, N.A., Mizuho Bank, Ltd., Bank of China, New York Branch, Barclays
Bank PLC, Citibank, N.A., Credit Suisse AG, Cayman Islands Branch, TheMUFG Bank
of Tokyo-Mitsubishi UFJ, Ltd. and Royal Bank of Canada and, and (ii) any other
Lender that may agree to issue letters of credit hereunder, in each case as
issuer of a Letter of Credit hereunder.  No Issuing Lender shall be obligated to
issue any Letter of Credit hereunder if, after giving effect thereto, the
aggregate Letter of Credit Liabilities in respect of all Letters of Credit
issued by such Issuing Lender hereunder would exceed (i) in the case of each
Issuing Lender named in clause (i) above, $40,000,000 (as such amount may be
modified from time to time by agreement between the Company and such Issuing
Lender) or (ii) with respect to any other Issuing Lender, such amount (if any)
as may be agreed for this purpose from time to time by such Issuing Lender and
the Company.  For avoidance of doubt, the limitations in the preceding sentence
are for the exclusive benefit of the respective Issuing Lenders, are incremental
to the other limitations specified herein on the availability of Letters of
Credit and do not affect such other limitations.

 

“Joinder Agreement” means a joinder agreement between each Progress Borrower and
the Administrative Agent in substantially the form of Exhibit H.

 

“Lender” means each bank or other financial institution listed on the signature
pages hereof, each Additional Lender, each Assignee which becomes a Lender
pursuant to Section 9.06(c), and their respective successors.  Each reference
herein to a “Lender” shall, unless the context otherwise requires, include the
Swingline Lender and each Issuing Lender in such capacity.

 

“Lender Party” means any of the Lenders, the Issuing Lenders and the Agents.

 

“Letter of Credit” means a stand-by letter of credit issued or to be issued
hereunder by an Issuing Lender in accordance with Section 2.15, including, on
and after the ThirdFourth Amendment Effective Date, the Existing Duke Letters of
Credit and the Existing Piedmont Letters of Credit.

 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by all
Borrowers in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

 

“LIBOR Market Index Rate” means, for any day, subject to the implementation of a
Replacement Rate in accordance with Section 8.01(b), the rate for one month U.S.
dollar deposits as appears on the display designated as Reuters Screen LIBOR01
Page (or on any successor or

 

12

--------------------------------------------------------------------------------



 

substitute page of such service or any successor to or, if such service is not
available, substitute for such service providing rate quotations comparable to
those currently provided on such page of such service, as reasonably
determineddeposits in dollars as published by ICE Benchmark Administration
Limited, a United Kingdom company (or a comparable or successor quoting service
which is approved by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits are
offered to leading banks in the London interbank deposit market), approximately
11:00 a.m. London time, for, in consultation with the Borrowers) as of 11:00
a.m. London time, on such day;, or if such day is not a Euro-Dollar Business
Day, for the immediately preceding Euro-Dollar Business Day (or if not so
reported, then as.  If, for any reason, such rate is not so published, then the
LIBOR Market Index Rate shall be determined by the Administrative Agent from
another recognized source or interbank quotation)to be the arithmetic average of
the rate per annum at which U.S. dollar deposits would be offered by first class
banks (as determined in consultation with the Borrowers) in the London interbank
market to the Administrative Agent at approximately 11:00 a.m., London time, on
such date of determination for delivery on the date in question for a one month
term; provided, that, if the LIBOR Market Index Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, any Borrower or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

 

“Loan” means a Revolving Credit Loan or a Swingline Loan; provided that
Swingline Loans shall be subject to only those provisions of Article 2 which are
specifically made applicable to Swingline Loans.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

 

“Long-Dated Letter of Credit” means a Letter of Credit having an expiry date
later than the fifth Domestic Business Day prior to the Commitment Termination
Date of the Issuing Lender.

 

“Material Debt” means, with respect to any Borrower, Indebtedness of such
Borrower or any of its Material Subsidiaries (other than any Non-Recourse
Indebtedness) in an aggregate principal amount exceeding $150,000,000.

 

“Material Plan” has the meaning set forth in Section 6.01(i).

 

“Material Subsidiary” means at any time, with respect to any Borrower, any
Subsidiary of such Borrower whose total assets exceeds 15% of the total assets
(after intercompany eliminations) of such Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAPgenerally accepted
accounting principles, all as reflected in the consolidated financial statements
of such Borrower most recently delivered to the Administrative Agent and the
Lenders pursuant to Section 5.01(a) or 5.01(b).

 

“Maximum Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below, as such amount may be increased from time
to time pursuant to Section 2.17:

 

13

--------------------------------------------------------------------------------



 

Borrower

 

Maximum Sublimit

 

Company

 

$

4,850,000,000

 

Duke Energy Carolinas

 

$

1,800,000,000

 

Duke Energy Progress

 

$

1,400,000,000

 

Duke Energy Florida

 

$

1,200,000,000

 

Duke Energy Indiana

 

$

1,000,000,000

 

Piedmont

 

$

850,000,000

 

Duke Energy Ohio

 

$

725,000,000

 

Duke Energy Kentucky

 

$

175,000,000

 

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
January 8, 2011 among the company, Diamond Acquisition Corporation and Progress
Energy, Inc., as amended, modified or supplemented from time to time.

 

“Merger Effective Date” means the date of the closing of the transaction
contemplated under the Merger Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Mortgage Indenture” means in the case of each of Duke Energy Carolinas, Duke
Energy Ohio, Duke Energy Indiana, Duke Energy Kentucky, Duke Energy Progress and
Duke Energy Florida, the Duke Energy Carolinas Mortgage, the Duke Energy Ohio
First Mortgage Trust Indenture, the Duke Energy Indiana First Mortgage Trust
Indenture, the Duke Energy Kentucky First Mortgage Trust Indenture, the Duke
Energy Progress Mortgage and Deed of Trust or the Duke Energy Florida Indenture,
respectively.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.05(a) and (ii) has been approved by the
Required Lenders.

 

“Non-Recourse Indebtedness” means any Indebtedness incurred by a Subsidiary of
the Company to develop, construct, own, improve or operate a defined facility or
project  (a) as to which no Borrower (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness but excluding tax sharing arrangements and similar arrangements to
make contributions to such Subsidiary to account for tax benefits generated by
such Subsidiary), (ii) is directly or indirectly liable as a guarantor or
otherwise, or (iii) constitutes the lender; (b) no default with respect to which
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Loans or the Notes) of any Borrower to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders will not have any recourse to the stock or assets of any Borrower or
other Subsidiary (other than the stock of or intercompany loans to such
Subsidiary); provided that in each case in clauses (a) and (c) above, a Borrower
or other Subsidiary may provide credit support and recourse in an amount not
exceeding 15% in the aggregate of any such Indebtedness.

 

14

--------------------------------------------------------------------------------



 

“Notes” means promissory notes of a Borrower, in the form required by
Section 2.04, evidencing the obligation of such Borrower to repay the Loans made
to it, and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09(a).

 

“Notice of Issuance” has the meaning set forth in Section 2.15(b).

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Taxes” has the meaning set forth in Section 8.04(a).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 9.06(b).

 

“Participant Register” has the meaning set forth in Section 9.06(b).

 

“Payment Date” has the meaning set forth in Section 2.15(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time; provided that in the case of Section 2.19 when
a Defaulting Lender shall exist, “Percentage” shall mean the percentage of the
total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Piedmont” means Piedmont Natural Gas Company, Inc., a North Carolina
corporation.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or Sections 412 or 430 of the Internal Revenue Code or
Sections 302 and 303 of ERISA and is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions.

 

“Platform” means Syndtrak or a substantially similar electronic transmission
system.

 

“Pricing Schedule” means the Pricing Schedule attached hereto as schedule
1.01(b).

 

15

--------------------------------------------------------------------------------



 

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in San Francisco,
CaliforniaCharlotte, North Carolina as its Prime Rate.  Any change in the
interest rate resulting from a change in the Prime Rate shall become effective
as of 12:01 a.m. of the Domestic Business Day on which each change in the Prime
Rate is announced by the Administrative Agent.  The Prime Rate is a reference
rate used by the Administrative Agent in determining interest rates on certain
loans and is not intended to be the lowest rate of interest charged on any
extension of credit to any debtor.

 

“Progress Borrowers” means Duke Energy Florida and Duke Energy Progress.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Quarterly Payment Date” means the first Domestic Business Day of each January,
April, July and October.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Obligation” means, at any time, the obligation of the Borrower
then outstanding under Section 2.15 to reimburse the Issuing Lender for amounts
paid by the Issuing Lender in respect of any one or more drawings under a Letter
of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Subsidiaries
and Affiliates and the partners, directors, officers, employees, agents,
trustees, advisors, administrators and managers of such Person and of such
Person’s Subsidiaries and Affiliates.

 

“Removed Borrower” has the meaning set forth in Section 9.05(b).

 

“Replacement Rate” has the meaning set forth in Section 8.01(b).

 

“Replacement Rate Conforming Changes” has the meaning set forth in
Section 9.058.01(b).

 

“Required Lenders” means, at any time, Lenders having at least 51% in aggregate
amount of the Aggregate Exposures at such time (exclusive in each case of the
Aggregate Exposure(s) of any Defaulting Lender(s)) .

 

“Revolving Credit Loan” means a loan made or to be made by a Lender pursuant to
Section 2.01(a); provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Revolving Credit Loan” shall refer to the combined principal amount
resulting from such combination or to each of the separate principal amounts
resulting from such subdivision, as the case may be.

 

“Revolving Credit Period” means, with respect to any Lender, the period from and
including the Initial Effective Date to but not including its Commitment
Termination Date.

 

“Sanctioned Person” means, at any time (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person that has a place of
business, or is organized or resident, in a jurisdiction that is the subject

 

16

--------------------------------------------------------------------------------



 

of any comprehensive territorial Sanctions or (c) any Person owned or controlled
by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

 

“Second Effective Date” means the date on which the Delayed Additional
Commitments become effective pursuant to Section 3.02.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

“Sublimit” means, with respect to each Borrower, its Initial Sublimit, as the
same may be modified from time to time pursuant to Sections 2.08 and 2.17;
provided that a Borrower’s Sublimit shall at no time exceed such Borrower’s
Maximum Sublimit.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of a Borrower.

 

“Substantial Assets” means, with respect to any Borrower, assets sold or
otherwise disposed of in a single transaction or a series of related
transactions representing 25% or more of the consolidated assets of such
Borrower and its Consolidated Subsidiaries, taken as a whole.

 

“Swingline Exposure” means, with respect to any Lender, an amount equal to such
Lender’s Percentage of the aggregate outstanding principal amount of Swingline
Loans.

 

“Swingline Lender” means Wells Fargo, in its capacity as the Swingline Lender
under the swing loan facility described in Section 2.18.

 

“Swingline Loan” means a loan made or to be made by the Swingline Lender
pursuant to Section 2.18.

 

“Swingline Termination Date”  means the tenth Domestic Business Day prior to
Wells Fargo’s Commitment Termination Date.

 

“Taxes” has the meaning set forth in Section 8.04(a).

 

“Third Amendment Effective Date” means March 16, 2017, being the date on which
Amendment No. 3 became effective.

 

“Trust” means The Doris Duke Trust, a trust established by James B. Duke by
Indenture dated December 11, 1924 for the benefit of certain relatives.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan,
determined on a plan termination basis using the assumptions under 4001(a)(18)
of ERISA, exceeds (ii) the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation

 

17

--------------------------------------------------------------------------------



 

date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the ERISA Group to the PBGC or the Plan under
Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 8.04(a).

 

“U.S. Tax Law Change” has the meaning set forth in Section 8.04(a).

 

“Utilization Limits” means the requirements that (i) for any Lender, the
aggregate outstanding principal amount of its Loans (other than Swingline Loans)
to all Borrowers hereunder plus the aggregate amount of its Letter of Credit
Liabilities plus its Swingline Exposure shall at no time exceed the amount of
its Commitment and (ii) for any Borrower, the aggregate outstanding principal
amount of Loans to such Borrower plus the aggregate amount of Letter of Credit
Liabilities in respect of Letters of Credit issued for its account shall at no
time exceed its Sublimit.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.         Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes concurred in by the relevant
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of such Borrower and its Consolidated
Subsidiaries delivered to the Lenders; provided, that if the Company notifies
the Administrative Agent that it wishes to amend the financial covenant in
Section 5.10 to eliminate the effect of any change in generally accepted
accounting principles on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Section 5.10 for such purpose), then each Borrower’s compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles as in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders.

 

Section 1.03.         Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to a single Borrower
pursuant to Article 2 on a single date and for a single Interest Period. 
Borrowings are classified for purposes of this Agreement by reference to the
pricing of Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro Dollar Loans).

 

Section 1.04.         Divisions.   For all purposes under this Agreement, in
connection with any division or plan of division of a Borrower under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been

 

18

--------------------------------------------------------------------------------



 

transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

 

ARTICLE 2
The Credits

 

Section 2.01.         Commitments to Lend.  (a) Revolving Credit Loans. During
its Revolving Credit Period, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make loans to each Borrower pursuant
to this subsection from time to time; provided that, immediately after each such
loan is made, the Utilization Limits are not exceeded.  Each Borrowing under
this subsection shall be in an aggregate principal amount of $10,000,000 or any
larger multiple of $1,000,000 (except that any such Borrowing may be in the
aggregate amount available in accordance with Section 3.03(b)) and shall be made
from the several Lenders ratably in proportion to their respective Commitments
in effect on the date of Borrowing; provided that, if the Interest Period
selected by the Borrower for a Borrowing would otherwise end after the
Commitment Termination Dates of some but not all Lenders, the Borrower may in
its Notice of Borrowing elect not to borrow from those Lenders whose Commitment
Termination Dates fall prior to the end of such Interest Period.  Within the
foregoing limits, the Borrowers may borrow under this subsection (a), or to the
extent permitted by Section 2.11, prepay Loans and reborrow at any time during
the Revolving Credit Periods under this subsection (a).

 

(b)        Extension of Commitments.  (i) The Company may, so long as no Default
then exists and the representations and warranties of the Borrowers contained
herein are true and correct at the time of notice, upon notice to the
Administrative Agent not less than 60 days but no more than 90 days prior to any
anniversary ofat any time after the ThirdFourth Amendment Effective Date but
prior to the then existing Commitment Termination Date (the “Existing Commitment
Termination Date”), propose to extend the Existing Commitment Termination
DatesDate for an additional one- year period measured from the Existing
Commitment Termination Dates then in effectDate; provided that there shall be
noin no event may the Company request more than two such extensions of the
Commitment Termination Date pursuant to this Section 2.01(b)(i); and provided
further that the Commitment Termination Date, after giving effect to any such
extension, shall not be later than five years after the effective date of such
extension.  The Administrative Agent shall promptly notify the Lenders of
receipt of such request.  Each Lender shall endeavor to respond to such request,
whether affirmatively or negatively (such determination in the sole discretion
of such Lender), by notice to the Company and the Administrative Agent within 30
days.  Subject to the execution by the Borrowers, the Administrative Agent and
such Lenders of a duly completed Extension Agreement in substantially the form
of Exhibit E, the Commitment Termination Date applicable to the Commitment of
each Lender so affirmatively notifying the Company and the Administrative Agent
shall be extended for the period specified above; provided that no Commitment
Termination Date of any Lender shall be extended unless Lenders having
Commitments in an aggregate amount equal to at least 51% of the Commitments in
effect at the time any such extension is requested shall have elected so to
extend their Commitments.

 

(ii)   Any Lender which does not give such notice to the Company and the
Administrative Agent shall be deemed to have elected not to extend as requested,
and the Commitment of each non-extending Lender shall terminate on its
Commitment Termination Date determined without giving effect to such requested
extension.  The Company may, in accordance with Section 8.06, designate another
bank or other financial institution (which may be, but need not be, an extending
Lender) to replace a non-extending

 

19

--------------------------------------------------------------------------------



 

Lender.  On the date of termination of any Lender’s Commitment as contemplated
by this paragraph, the respective participations of the other Lenders in all
outstanding Letters of Credit and Swingline Loans shall be redetermined on the
basis of their respective Commitments after giving effect to such termination,
and the participation therein of the Lender whose Commitment is terminated shall
terminate; provided that the Borrowers shall, if and to the extent necessary to
permit such redetermination of participations in Letters of Credit and Swingline
Loans within the limits of the Commitments which are not terminated, prepay on
such date all or a portion of the outstanding Loans or, to the extent that such
redetermination cannot be effected within the limits of the Commitments even
after all outstanding Loans have been prepaid, then the Borrowers shall Cash
Collateralize the Letters of Credit to the extent of the excess, and such
redetermination and termination of participations in outstanding Letters of
Credit and Swingline Loans shall be conditioned upon their having done so.

 

Section 2.02.         Notice of Borrowings.  The Borrower shall give the
Administrative Agent notice (a “Notice of Borrowing”) not later than 11:00
A.M. (Eastern time) on (x) the date of each Base Rate Borrowing and (y) the
third Euro-Dollar Business Day before each Euro-Dollar Borrowing, specifying:

 

(a)        the date of such Borrowing, which shall be a Domestic Business Day in
the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

 

(b)        the aggregate amount of such Borrowing;

 

(c)        whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or a Euro-Dollar Rate;

 

(d)        in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period; and

 

(e)        if applicable, the designation contemplated by the definition of
Borrower Maturity Date.

 

Unless the Borrower shall have given notice to Administrative Agent not later
than 11:00 A.M. (Eastern time) on the date on which any payment of a
Reimbursement Obligation is due to an Issuing Lender or on the scheduled date of
maturity of a Swingline Loan to the effect that the Borrower will make such
payment with funds from another source, the Borrower shall be deemed to have
given a Notice of Borrowing for a Base Rate Borrowing on such date in the
minimum amount permitted by Section 2.01 that equals or exceeds the amount of
such Reimbursement Obligation or Swingline Loan.

 

Section 2.03.         Notice to Lenders; Funding of Loans.  (a) Upon receipt (or
deemed receipt) of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the contents thereof and of such Lender’s share
(if any) of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by the Borrower.

 

(b)        Not later than 1:00 P.M. (Eastern time) on the date of each
Borrowing, each Lender participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other immediately available funds, to the Administrative Agent at its
address specified in or pursuant to Section 9.01.  Unless the Administrative
Agent

 

20

--------------------------------------------------------------------------------



 

determines that any applicable condition specified in Article 3 has not been
satisfied, the Administrative Agent will disburse the funds so received from the
Lenders to an account designated by an Approved Officer of the Borrower;
provided that to the extent that all or a portion of such Borrowing is to be
applied to a Reimbursement Obligation or a Swingline Loan of the Borrower as
contemplated by Sections 2.02 and 2.18(h), the Administrative Agent shall
distribute to the applicable Issuing Lender or the Swingline Lender, as the case
may be, the appropriate portion of such funds.

 

(c)        Unless the Administrative Agent shall have received notice from a
Lender prior to 1:00 P.M. (Eastern time) on the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (b) of this Section 2.03 and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  If and to the extent that such Lender shall
not have so made such share available to the Administrative Agent, such Lender
and, if such Lender shall not have made such payment within two Domestic
Business Days of demand therefor, the Borrower agrees to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to
Section 2.06 and (ii) in the case of such Lender, the Federal Funds Rate.  If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Loan included in such
Borrowing for purposes of this Agreement.

 

(d)        The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make a Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make a Loan to be made by
such other Lender.

 

Section 2.04.         Registry; Notes.  (a) The Administrative Agent shall
maintain a register (the “Register”) on which it will record the Commitment of
each Lender, each Loan made by such Lender and each repayment of any Loan made
by such Lender.  Any such recordation by the Administrative Agent on the
Register shall be conclusive, absent manifest error.  Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrowers’
obligations hereunder.

 

(b)        Each Borrower hereby agrees that, promptly upon the request of any
Lender at any time, such Borrower shall deliver to such Lender a duly executed
Note, in substantially the form of Exhibit A hereto, payable to such Lender or
its registered assigns as permitted pursuant to Section 9.06 and representing
the obligation of such Borrower to pay the unpaid principal amount of the Loans
made to such Borrower by such Lender, with interest as provided herein on the
unpaid principal amount from time to time outstanding.

 

(c)        Each Lender shall record the date, amount and maturity of each Loan
(including Swingline Loans) made by it and the date and amount of each payment
of principal made by the Borrower with respect thereto, and each Lender
receiving a Note pursuant to this Section, if such Lender so elects in
connection with any transfer or enforcement of its Note, may endorse on the
schedule forming a part thereof appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding; provided that the
failure of such Lender to make any

 

21

--------------------------------------------------------------------------------



 

such recordation or endorsement shall not affect the obligations of any Borrower
hereunder or under the Notes.  Such Lender is hereby irrevocably authorized by
each Borrower so to endorse its Note and to attach to and make a part of its
Note a continuation of any such schedule as and when required.

 

Section 2.05.         Maturity of Loans.  Each Revolving Credit Loan made by any
Lender shall mature, and the principal amount thereof shall be due and payable
together with accrued interest thereon, on the earlier of the Commitment
Termination Date of such Lender and the applicable Borrower Maturity Date (if
any).

 

Section 2.06.         Interest Rates.  (a) Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the sum of
the Applicable Margin for such day plus the Base Rate for such day.  Such
interest shall be payable quarterly in arrears on each Quarterly Payment Date,
at maturity and on the date of termination of the Commitments in their
entirety.  Any overdue principal of or overdue interest on any Base Rate Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 1% plus the Applicable Margin for such day plus the
Base Rate for such day.

 

(b)        Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for such
day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof. Upon any determination or giving of notice
in respect of clauses (i), (ii) or (iii) in Section 8.01(b) and until a
Replacement Rate shall be determined in accordance with Section 8.01(b), (i) the
obligation of the Lenders to make or maintain Euro-Dollar Loans shall be
suspended, (ii) the LIBOR Market Index Rate component shall no longer be
utilized in determining the Base Rate and (iii) any request by the Borrower to
borrow Swingline Loans shall be ineffective.  Upon any determination or giving
of notice in respect of clauses (i), (ii) or (iii) in Section 8.01(b), the
Borrower may revoke any pending Notice of Borrowing of, conversion to or
continuation of Euro-Dollar Loans (to the extent of the affected Euro-Dollar
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Base Rate Borrowing (subject to the foregoing
clause (ii)) in the amount specified therein.

 

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or, if such service is not available,
substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined, subject to the
implementation of a Replacement Rate in accordance with Section 8.01(b), the
rate of interest per annum published by the ICE Benchmark Administration
Limited, a United Kingdom company, or a comparable or successor quoting service
approved by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to U.S. dollar deposits that are offered
to leading banks in the London interbank deposit market), at approximately 11:00
A.M. (London time) two Euro-Dollar Business Days prior to the commencement of
such Interest Period, as the rate for U.S. dollar deposits with a maturity
comparable to such Interest Period.  In the event that such rate is not so
available at such time for any reason, then the “London Interbank Offered Rate”
for such Interest Period shall be the average (rounded upward, if necessary, to
the next higher 1/16 of 1%) of the respective rates per annum at which deposits
in U.S. dollars are offered to leading banks in the London interbank market at
approximately 11:00 A.M. (London time) two Euro-Dollar

 

22

--------------------------------------------------------------------------------



 

Business Days before the first day of such Interest Period in an amount
approximately equal to the principal amount of the Loan of such leading banks to
which such Interest Period is to apply and for a period of time comparable to
such Interest Period.  If the London- Interbank Offered Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

 

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 8.01, in the event that a
Replacement Rate with respect to the London Interbank Offered Rate is
implemented, then all references herein to the London Interbank Offered Rate
shall be deemed references to such Replacement Rate.

 

(c)        Any overdue principal of or overdue interest on any Euro-Dollar Loan
shall bear interest, payable on demand, for each day from and including the date
payment thereof was due to but excluding the date of actual payment, at a rate
per annum equal to the sum of 1% plus the higher of (i) the sum of the
Applicable Margin for such day plus the London Interbank Offered Rate applicable
to such Loan at the date such payment was due and (ii) the rate applicable to
Base Rate Loans for such day.

 

(d)        The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the Borrower and the participating Lenders by facsimile of each rate
of interest so determined, and its determination thereof shall be conclusive in
the absence of manifest error unless the Borrower raises an objection thereto
within five Domestic Business Days after receipt of such notice.

 

Section 2.07.         Fees.  (a)  Facility Fees.  Each Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in proportion to
their related Borrower Exposures, a facility fee calculated for each day at the
Facility Fee Rate for such day (determined in accordance with the Pricing
Schedule) on the aggregate amount of such Borrower’s Borrower Exposures on such
day.  Such facility fee shall accrue for each day from and including the Initial
Effective Date but excluding the day on which the related Borrower Exposures are
reduced to zero.

 

(b)        Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent (i) for the account of the Lenders ratably a letter of credit fee accruing
daily on the aggregate amount then available for drawing under all outstanding
Letters of Credit issued for its account at a rate per annum equal to the then
Applicable Margin for Euro-Dollar Loans and (ii) for the account of each Issuing
Lender a letter of credit fronting fee accruing daily on the aggregate amount
then available for drawing under all Letters of Credit issued by such Issuing
Lender for its account at a rate per annum of 0.20% (or such other rate as may
be mutually agreed from time to time by the Borrower and such Issuing Lender).

 

(c)        Ticking Fee.  The Company shall pay to the Administrative Agent, for
the account of the Lenders ratably in proportion to their Percentages, a ticking
fee calculated for each day at the Facility Fee Rate for such day (determined in
accordance with the Pricing Schedule) on the aggregate amount of Delayed
Additional Commitments, such fee to accrue beginning on the date that is 90 days
after the Initial Effective Date and ending on the earliest of  the Second
Effective Date,  July 8, 2012, and (iii) the date on which the Merger Agreement
is terminated.[Reserved].

 

(d)        Payments.  Accrued fees under this Section for the account of any
Lender shall be payable quarterly in arrears on each Quarterly Payment Date and
upon such Lender’s Commitment Termination Date (and, if later, the date the
Borrower Exposure of such Lender in respect of any Borrower is reduced to zero).

 

23

--------------------------------------------------------------------------------



 

Section 2.08.                          Optional Termination or Reduction of
Sublimits; Changes to Sublimits.  (a)  The Company may, upon not less than three
Domestic Business Days’ notice to the Administrative Agent, reallocate amounts
of the Commitments among the respective Sublimits of the Borrowers (i.e., reduce
the Sublimits of one or more Borrowers and increase the Sublimits of one or more
other Borrowers by the same aggregate amount); provided (i) each Sublimit shall
be a multiple of $5,000,000 at all times, (ii) a Borrower’s Sublimit may not be
reduced to an amount less than the sum of the aggregate outstanding principal
amount of Loans to such Borrower plus the aggregate amount of Letter of Credit
Liabilities in respect of Letters of Credit issued for its account, (iii) a
Borrower’s Sublimit may not be increased to an amount greater than its Maximum
Sublimit, (iv) the sum of the Sublimits of the respective Borrowers shall at all
times equal the aggregate amount of the Commitments and (v) any such increase in
a Borrower’s Sublimit shall be accompanied or preceded by evidence reasonably
satisfactory to the Administrative Agent as to appropriate corporate
authorization therefor.

 

(b)                        Each Borrower other than the Company may, upon at
least three Domestic Business Days’ notice to the Administrative Agent, reduce
its Sublimit (i) to zero, if no Loans to it or Letter of Credit Liabilities for
its account are outstanding or (ii) by an amount of $10,000,000 or any larger
multiple of $5,000,000 so long as, after giving effect to such reduction, its
Sublimit is not less than the sum of the aggregate principal amount of Loans
outstanding to it and the aggregate Letter of Credit Liabilities outstanding for
its account.  Upon any reduction in the Sublimit of a Borrower to zero pursuant
to this Section 2.08(b), such Borrower shall cease to be a Borrower hereunder. 
The aggregate amount of the Commitments will be automatically and simultaneously
reduced by the amount of each reduction in any Sublimit pursuant to this
Section 2.08(b) or pursuant to Section 6.01.

 

Section 2.09.                          Method of Electing Interest RateRatess. 
(a)  The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article 8 and the last sentence of this subsection (a)), as
follows:

 

(i)                                     if such Loans are Base Rate Loans, the
Borrower may elect to convert such Loans to Euro-Dollar Loans as of any
Euro-Dollar Business Day; and

 

(ii)                                  if such Loans are Euro-Dollar Loans, the
Borrower may elect to convert such Loans to Base Rate Loans or elect to continue
such Loans as Euro-Dollar Loans for an additional Interest Period, subject to
Section 2.13 in the case of any such conversion or continuation effective on any
day other than the last day of the then current Interest Period applicable to
such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (Eastern
time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective.  A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each $10,000,000 or any larger multiple of $1,000,000.

 

(b)                        Each Notice of Interest Rate Election shall specify:

 

24

--------------------------------------------------------------------------------



 

(i)                                     the Group of Loans (or portion thereof)
to which such notice applies;

 

(ii)                                  the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of subsection 2.09(a) above;

 

(iii)                               if the Loans comprising such Group are to be
converted, the new type of Loans and, if the Loans being converted are to be
Euro-Dollar Loans, the duration of the next succeeding Interest Period
applicable thereto; and

 

(iv)                              if such Loans are to be continued as
Euro-Dollar Loans for an additional Interest Period, the duration of such
additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

 

(c)                         Promptly after receiving a Notice of Interest Rate
Election from the Borrower pursuant to subsection 2.09(a) above, the
Administrative Agent shall notify each Lender of the contents thereof and such
notice shall not thereafter be revocable by the Borrower. If no Notice of
Interest Rate Election is timely received prior to the end of an Interest Period
for any Group of Loans, the Borrower shall be deemed to have elected that such
Group of Loans be converted to Base Rate Loans as of the last day of such
Interest Period.

 

(d)                        An election by the Borrower to change or continue the
rate of interest applicable to any Group of Loans pursuant to this Section shall
not constitute a “Borrowing” subject to the provisions of Section 3.03.

 

Section 2.10.                          Mandatory Termination of Commitments. 
The Commitment of each Lender shall terminate on such Lender’s Commitment
Termination Date.

 

Section 2.11.                          Optional Prepayments.  (a) The Borrower
may (i) upon notice to the Administrative Agent not later than 11:00
A.M. (Eastern time) on any Domestic Business Day prepay on such Domestic
Business Day any Group of Base Rate Loans and (ii) upon at least three
Euro-Dollar Business Days’ notice to the Administrative Agent not later than
11:00 A.M. (Eastern time) prepay any Group of Euro-Dollar Loans, in each case in
whole at any time, or from time to time in part in amounts aggregating
$5,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment
and together with any additional amounts payable pursuant to Section 2.13. Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Lenders included in such Group or Borrowing.

 

(b)                        Upon receipt of a notice of prepayment pursuant to
this Section, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s share (if any) of such prepayment and such
notice shall not thereafter be revocable by the Borrower.

 

Section 2.12.                          General Provisions as to Payments. 
(a)The Borrower shall make each payment of principal of, and interest on, the
Loans and of fees hereunder, not later than 1:00 P.M. (Eastern time) on the date
when due, in Federal or other funds immediately available in New York City, to
the Administrative Agent at its address referred to in Section 9.01 and without
reduction by reason of any set-off, counterclaim or deduction of any kind.  The
Administrative Agent will promptly distribute to each Lender in like funds its
ratable share of each such payment received by

 

25

--------------------------------------------------------------------------------



 

the Administrative Agent for the account of the Lenders.  Whenever any payment
of principal of, or interest on, the Base Rate Loans, Swingline Loans or Letter
of Credit Liabilities or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day.  Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b)                        Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Lenders hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

Section 2.13.                          Funding Losses.  If the Borrower makes
any payment of principal with respect to any Euro-Dollar Loan (other than
payments made by an Assignee pursuant to Section 8.06(a) or by the Borrower
pursuant to Section 8.06(b) in respect of a Defaulting Lender’s Euro-Dollar
Loans) or any Euro-Dollar Loan is converted to a Base Rate Loan or continued as
a Euro-Dollar Loan for a new Interest Period (pursuant to Article 2, 6 or 8 or
otherwise) on any day other than the last day of an Interest Period applicable
thereto, or if the Borrower fails to borrow, prepay, convert or continue any
Euro-Dollar Loans after notice has been given to any Lender in accordance with
Section 2.03(a), 2.09(c) or 2.11(b), the Borrower shall reimburse each Lender
within 15 days after demand for any resulting loss or expense incurred by it (or
by an existing or prospective Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or conversion or failure to borrow, prepay, convert or
continue; provided that such Lender shall have delivered to the Borrower a
certificate setting forth in reasonable detail the calculation of the amount of
such loss or expense, which certificate shall be conclusive in the absence of
manifest error.

 

Section 2.14.                          Computation of Interest and Fees. 
Interest based on clause (a) of the definition of Base Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and paid for the
actual number of days elapsed (including the first day but excluding the last
day).  All other interest and all fees shall be computed on the basis of a year
of 360 days and paid for the actual number of days elapsed (including the first
day but excluding the last day).

 

Section 2.15.                          Letters of Credit.

 

(a)                        Subject to the terms and conditions hereof, each
Issuing Lender agrees to issue Letters of Credit hereunder, in form and
substance reasonably satisfactory to such Issuing Lender and the Administrative
Agent, from time to time until the fifth Domestic Business Day prior to its
Commitment Termination Date upon the request and for the account of any
Borrower; provided

 

26

--------------------------------------------------------------------------------



 

that, immediately after each Letter of Credit is issued, (i) the Utilization
Limits shall not be exceeded and (ii) the aggregate amount of the Letter of
Credit Liabilities shall not exceed $800,000,000.  Upon the date of issuance by
the Issuing Lender of a Letter of Credit, the Issuing Lender shall be deemed,
without further action by any party hereto, to have sold to each Lender, and
each Lender shall be deemed, without further action by any party hereto, to have
purchased from the Issuing Lender, a participation to the extent of its
Percentage in such Letter of Credit and the related Letter of Credit
Liabilities.

 

(b)                        The Borrower shall give the Issuing Lender notice, in
form and substance reasonably satisfactory to the Issuing Lender and the
Administrative Agent, at least three Domestic Business Days prior to the
requested issuance of a Letter of Credit, or in the case of a Letter of Credit
substantially in the form of Exhibit G, at least one Business Day prior to the
requested issuance of such Letter of Credit, specifying the date such Letter of
Credit is to be issued and describing the terms of such Letter of Credit (such
notice, including any such notice given in connection with the extension of a
Letter of Credit, a “Notice of Issuance”), substantially in the form of
Exhibit F, appropriately completed. Upon receipt of a Notice of Issuance, the
Issuing Lender shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of the amount of such Lender’s participation in such Letter of Credit. The
issuance by the Issuing Lender of each Letter of Credit shall, in addition to
the conditions precedent set forth in Article 3, be subject to the conditions
precedent that such Letter of Credit shall be denominated in U.S. dollars and
shall be in such form and contain such terms as shall be reasonably satisfactory
to the Issuing Lender. Unless otherwise notified by the Administrative Agent,
the Issuing Lender may, but shall not be required to, conclusively presume that
all conditions precedent set forth in Article 3 have been satisfied. The
Borrower shall also pay to each Issuing Lender for its own account issuance,
drawing, amendment and extension charges in the amounts and at the times as
agreed between the Borrower and such Issuing Lender.  Except for non-substantive
amendments to any Letter of Credit for the purpose of correcting errors or
ambiguities or to allow for administrative convenience (which amendments each
Issuing Lender may make in its discretion with the consent of the Borrower), the
amendment, extension or renewal of any Letter of Credit shall be deemed to be an
issuance of such Letter of Credit.  If any Letter of Credit contains a provision
pursuant to which it is deemed to be automatically renewed unless notice of
termination is given by the Issuing Lender of such Letter of Credit, the Issuing
Lender shall timely give notice of termination if (i) as of close of business on
the seventeenth day prior to the last day upon which the Issuing Lender’s notice
of termination may be given to the beneficiaries of such Letter of Credit, the
Issuing Lender has received a notice of termination from the Borrower or a
notice from the Administrative Agent that the conditions to issuance of such
Letter of Credit have not been satisfied or (ii) the renewed Letter of Credit
would have a term not permitted by subsection (c) below.

 

(c)                         No Letter of Credit shall have a term extending
beyond the first anniversary of the Commitment Termination Date of the
applicable Issuing Lender.

 

(d)                        Upon receipt from the beneficiary of any applicable
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Issuing Lender shall examine such drawing document(s) within the period
stipulated by the terms and conditions of Letter of Credit. After such
examination, Issuing Lender shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid as a result of such demand or drawing and the date such
payment is to be made by the Issuing Lender (the “Payment Date”). The Borrower
shall be irrevocably and unconditionally obligated forthwith to reimburse the
Issuing Lender for any amounts paid by the Issuing Lender upon any drawing under

 

27

--------------------------------------------------------------------------------



 

any Letter of Credit without presentment, demand, protest or other formalities
of any kind. Such reimbursement shall be due on the Payment Date; provided that
no such payment shall be due from the Borrower any earlier than the date of
receipt by it of notice of its obligation to make such payment (or, if such
notice is received by the Borrower after 12:00 Noon (Eastern time) on any date,
on the next succeeding Domestic Business Day). All such amounts paid by the
Issuing Lender and remaining unpaid by the Borrower shall bear interest, payable
on demand, for each day until paid at a rate per annum equal to the Base Rate
for such day plus, if such amount remains unpaid for more than two Domestic
Business Days, 1%.  In addition, each Lender will pay to the Administrative
Agent, for the account of the applicable Issuing Lender, immediately upon such
Issuing Lender’s demand at any time during the period commencing after such
drawing until reimbursement therefor in full by the Borrower, an amount equal to
such Lender’s ratable share of such drawing (in proportion to its participation
therein), together with interest on such amount for each day from the date of
the Issuing Lender’s demand for such payment (or, if such demand is made after
12:00 Noon (Eastern time) on such date, from the next succeeding Domestic
Business Day) to the date of payment by such Lender of such amount at a rate of
interest per annum equal to the Federal Funds Rate and, if such amount remains
unpaid for more than five Domestic Business Days after the Issuing Lender’s
demand for such payment, at a rate of interest per annum equal to the Base Rate
plus 1%. The Issuing Lender will pay to each Lender ratably all amounts received
from the Borrower for application in payment of its reimbursement obligations in
respect of any Letter of Credit, but only to the extent such Lender has made
payment to the Issuing Lender in respect of such Letter of Credit pursuant
hereto.

 

(e)                         The obligations of the Borrower and each Lender
under subsection (d) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

 

(i)                                     the use which may be made of the Letter
of Credit by, or any acts or omission of, a beneficiary of a Letter of Credit
(or any Person for whom the beneficiary may be acting);

 

(ii)                                  the existence of any claim, set-off,
defense or other rights that the Borrower may have at any time against a
beneficiary of a Letter of Credit (or any Person for whom the beneficiary may be
acting), the Lenders (including the Issuing Lender) or any other Person, whether
in connection with this Agreement or the Letter of Credit or any document
related hereto or thereto or any unrelated transaction;

 

(iii)                               any statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect whatsoever;

 

(iv)                              payment under a Letter of Credit to the
beneficiary of such Letter of Credit against presentation to the Issuing Lender
of a draft or certificate that does not comply with the terms of the Letter of
Credit; provided that the determination by the Issuing Lender to make such
payment shall not have been the result of its willful misconduct or gross
negligence as determined by a court of competent jurisdiction;

 

(v)                                 any other act or omission to act or delay of
any kind by any Lender (including the Issuing Lender), the Administrative Agent
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this subsection (v),

 

28

--------------------------------------------------------------------------------



 

constitute a legal or equitable discharge of the Borrower’s or the Lender’s
obligations hereunder; or

 

(vi)                              any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein.

 

(f)                          The Borrower hereby indemnifies and holds harmless
each Lender (including the Issuing Lender) and the Administrative Agent from and
against any and all claims, damages, losses, liabilities, costs or expenses
which such Lender or the Administrative Agent may incur (including, without
limitation, any claims, damages, losses, liabilities, costs or expenses which
the Issuing Lender may incur by reason of or in connection with (i) the failure
of any other Lender to fulfill or comply with its obligations to such Issuing
Lender hereunder (but nothing herein contained shall affect any rights the
Borrower may have against any Defaulting Lender) or (ii) any litigation arising
with respect to any Letter of Credit issued under this Agreement (whether or not
the Issuing Lender shall prevail in such litigation)), and none of the Lenders
(including the Issuing Lender) nor the Administrative Agent nor any of their
officers or directors or employees or agents shall be liable or responsible, by
reason of or in connection with the execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit, including without
limitation any of the circumstances enumerated in subsection 2.15(e) above, as
well as (i) any error, omission, interruption or delay in transmission or
delivery of any messages, by mail, facsimile or otherwise, (ii) any loss or
delay in the transmission of any document required in order to make a drawing
under a Letter of Credit and (iii) any consequences arising from causes beyond
the control of the Issuing Lender, including, without limitation, any government
acts or any other circumstances whatsoever, in making or failing to make payment
under such Letter of Credit; provided that the Borrower shall not be required to
indemnify the Issuing Lender for any claims, damages, losses, liabilities, costs
or expenses, and the Borrower shall have a claim for direct (but not
consequential) damage suffered by it, to the extent found by a court of
competent jurisdiction to have been caused by (x) the willful misconduct or
gross negligence of the Issuing Lender in determining whether a request
presented under any Letter of Credit complied with the terms of such Letter of
Credit or (y) the Issuing Lender’s failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of the Letter of Credit.  Nothing in this subsection 2.15(f) is
intended to limit the obligations of the Borrower under any other provision of
this Agreement. To the extent the Borrower does not indemnify the Issuing Lender
as required by this subsection, the Lenders agree to do so ratably in accordance
with their Commitments.

 

(g)                         The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the benefits and
immunities (i) provided to the Administrative Agent in Article 7 (other than
Sections 7.08 and 7.09) with respect to any acts taken or omissions suffered by
the Issuing Lender in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article 7 included the Issuing Lender with respect to such
acts or omissions and (ii) as additionally provided herein with respect to the
Issuing Lender.

 

(h)                        On the ThirdFourth Amendment Effective Date, (i) each
Issuing Lender that has issued an Existing Duke Letter of Credit shall be
deemed, without further action by any party hereto, to have granted to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have acquired from the Issuing Lender, a participation in such
Existing Duke Letter of Credit and the related Letter of Credit Liabilities in
the proportion its respective Commitment bears to the aggregate Commitments and
(ii) each Issuing Lender that has issued an

 

29

--------------------------------------------------------------------------------



 

Existing Piedmont Letter of Credit shall be deemed, without further action by
any party hereto, to have granted to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have acquired from the
Issuing Lender, a participation in such Existing Piedmont Letter of Credit and
the related Letter of Credit Liabilities in the proportion its respective
Commitment bears to the aggregate Commitments. On and after the ThirdFourth
Amendment Effective Date, each Existing Duke Letter of Credit and each Existing
Piedmont Letter of Credit shall constitute a Letter of Credit for all purposes
hereof.

 

(i)                            By the 90th day preceding the Commitment
Termination Date of the Issuing Lender (or if such 90th day is not a Domestic
Business Day, then on the next preceding Domestic Business Day) (and on any
subsequent  date of issuance of a Long-Dated Letter of Credit), the Borrower
shall Cash Collateralize all outstanding Long-Dated Letters of Credit (or such
Long-Dated Letter or Credit).

 

(j)                           Any increase in the Commitments pursuant to
Section 2.17 shall be subject to the condition that each Issuing Lender that at
the time has an outstanding Letter of Credit shall have given its written
consent to each Additional Lender and each increase in the Commitment of an
existing Lender (such consent not to be unreasonably withheld or delayed). The
Company shall request a similar consent from any other Issuing Lender (not to be
unreasonably withheld or delayed) prior to requesting a Letter of Credit to be
issued by such Issuing Lender. Any such other Issuing Lender that refuses to so
consent shall thereupon cease to be an Issuing Lender hereunder, although the
provisions of this Agreement applicable to Issuing Lenders shall continue to
apply to it with respect to the period during which such Lender was an Issuing
Lender.  Any such Issuing Lender’s refusal to consent shall have no impact on
any increases in the Commitments previously made.

 

(k)                        The participation of each Lender in any outstanding
Letter of Credit, and its obligations under this Section 2.15 with respect
thereto, shall terminate on its Commitment Termination Date, provided that if
and to the extent required hereunder, the Borrower shall have timely Cash
Collateralized each such Letter of Credit.

 

(l)                            In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Lender relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.

 

Section 2.16.                          Regulation D Compensation.  In the event
that a Lender is required to maintain reserves of the type contemplated by the
definition of “Euro-Dollar Reserve Percentage”, such Lender may require the
Borrower to pay, contemporaneously with each payment of interest on the
Euro-Dollar Loans, additional interest on the related Euro-Dollar Loan of such
Lender at a rate per annum determined by such Lender up to but not exceeding the
excess of (i) (A) the applicable London Interbank Offered Rate divided by
(B) one minus the Euro-Dollar Reserve Percentage over (ii) the applicable London
Interbank Offered Rate. Any Lender wishing to require payment of such additional
interest (x) shall so notify the Borrower and the Administrative Agent, in which
case such additional interest on the Euro-Dollar Loans of such Lender shall be
payable to such Lender at the place indicated in such notice with respect to
each Interest Period commencing at least three Euro-Dollar Business Days after
the giving of such notice and (y) shall notify the Borrower at least three
Euro-Dollar Business Days prior to each date on which interest is payable on the
Euro-Dollar Loans of the amount then due it under this Section. Each such
notification shall be accompanied by such information as the Borrower may
reasonably request.

 

30

--------------------------------------------------------------------------------



 

“Euro-Dollar Reserve Percentage” means for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents).

 

Section 2.17.                          Increase in Commitments; Additional
Lenders.  (a) Subsequent to the Initial Effective Date, and so long as no
Default then exists or would result therefrom and the representations and
warranties of the Borrowers contained herein are true and correct at such time,
the Company may, upon at least 30 days’ notice to the Administrative Agent
(which shall promptly provide a copy of such notice to the Lenders), propose to
increase the aggregate amount of the Commitments in an aggregate amount of up to
$2,000,000,000 (the amount of any such increase, the “Increased Commitments”). 
Each Lender party to this Agreement at such time shall have the right (but no
obligation), for a period of 15 days following receipt of such notice, to elect
by notice to the Company and the Administrative Agent to increase its Commitment
hereunder.

 

(b)                        If any Lender party to this Agreement shall not elect
to increase its Commitment pursuant to subsection (a) of this Section, the
Company may designate another bank or other lenders (which may be, but need not
be, one or more of the existing Lenders) which at the time agree to (i) in the
case of any such lender that is an existing Lender, increase its Commitment and
(ii) in the case of any other such lender (an “Additional Lender”), become a
party to this Agreement.  The sum of the increases in the Commitments of the
existing Lenders pursuant to this subsection (b) plus the Commitments of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Increased Commitments.

 

(c)                         An increase in the aggregate amount of the
Commitments pursuant to this Section 2.17 shall become effective upon the
receipt by the Administrative Agent of an agreement in form and substance
satisfactory to the Administrative Agent signed by the Borrowers, by each
Additional Lender, by each other Lender whose Commitment is to be increased and
by each Issuing Lender whose consent is required pursuant to Section 2.15(j),
setting forth the new Commitments of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof, together with such evidence of
appropriate corporate authorization on the part of the Borrowers with respect to
the Increased Commitments and such opinions of counsel for the Borrowers with
respect to the Increased Commitments as the Administrative Agent may reasonably
request.

 

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.17, (i) the respective Letter of Credit Liabilities and Swingline
Exposures of the Lenders shall be redetermined as of the effective date of such
increase and (ii) within five Domestic Business Days, in the case of any Group
of Base Rate Loans then outstanding, and at the end of the then current Interest
Period with respect thereto, in the case of any Group of Euro-Dollar Loans then
outstanding, the Borrower shall prepay such Group of Loans in its entirety and,
to the extent the Borrower elects to do so and subject to the conditions
specified in Article 3, the Borrower shall reborrow Revolving Credit Loans from
the Lenders in proportion to their respective Commitments after giving effect to
such increase, until such time as all outstanding Revolving Credit Loans are
held by the Lenders in such proportion.  In connection with any increase in the
aggregate amount of the Commitments pursuant to this Section, (i) the respective
Sublimits of the Borrowers shall be

 

31

--------------------------------------------------------------------------------



 

increased by an equal aggregate amount as the Company may direct by notice to
the Administrative Agent, subject to the limitations set forth in
Section 2.08(a), and (ii) the amount of the Maximum Sublimit of each Borrower
shall increase ratably on a percentage basis by the same percentage as the
Commitments are increased.

 

Section 2.18.                          Swingline Loans.  (a) Agreement to Lend. 
From time to time prior to the Swingline Termination Date, subject to the terms
and conditions hereof, the Swingline Lender agrees to make Swingline Loans to
each Borrower pursuant to this subsection; provided that, immediately after each
Swingline Loan is made (i) the Utilization Limits are not exceeded and (ii) the
aggregate outstanding principal amount of all Swingline Loans does not exceed
$350,000,000.  Each Swingline Loan shall be in a principal amount of $1,000,000
or any larger multiple thereof.  No Swingline Loan may be used to refinance an
outstanding Swingline Loan.  Within the foregoing limits, the Borrower may
borrow under this Section 2.18, prepay Swingline Loans and reborrow at any time
prior to the Swingline Termination Date under this Section 2.18.

 

(b)                        Swingline Borrowing Procedure.  The Borrower shall
give the Swingline Lender notice not later than 2:00 P.M. (Eastern time) on the
date of each Swingline Loan, specifying the amount of such Loan and the date of
such borrowing, which shall be a Domestic Business Day.  Not later than 3:00
P.M. (Eastern time) on the date of each Swingline Loan, the Swingline Lender
shall, unless it determines that any applicable condition specified in Article 3
has not been satisfied, make available the amount of such Swingline Loan, in
Federal or other immediately available funds, to the Borrower at the Swingline
Lender’s address specified in or pursuant to Section 9.01.

 

(c)                         Interest.  Each Swingline Loan shall bear interest
on the outstanding principal amount thereof, payable at maturity, at a rate per
annum equal to the sum of the LIBOR Market Index Rate plus the Applicable Margin
for such day (or such other rate per annum as the Swingline Lender and the
Borrower may mutually agree).  Such interest shall be payable at the maturity of
such Swingline Loan and, with respect to the principal amount of any Swingline
Loan prepaid pursuant to subsection (d) or (e) below, upon the date of such
prepayment.  Any overdue principal of or interest on any Swingline Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of the Base Rate for such day plus 1%.

 

(d)                        Maturity; Mandatory Prepayment.  Each Swingline Loan
shall mature, and the principal amount thereof shall be due and payable, on the
earlier of the date falling ten Domestic Business Days after such Loan is made
and the Swingline Termination Date.  In addition, on the date of each Borrowing
of Revolving Credit Loans pursuant to Section 2.01, the Administrative Agent
shall apply the proceeds thereof to prepay all Swingline Loans then outstanding.

 

(e)                         Optional Prepayment.  The Borrower may prepay any
Swingline Loan in whole at any time, or from time to time in part in a principal
amount of $1,000,000 or any larger multiple thereof, by giving notice of such
prepayment to the Swingline Lender not later than 2:00 P.M. (Eastern time) on
the date of prepayment.

 

(f)                          Euro-Dollar Protections.  The Swingline Lender
shall be entitled to the benefits of Sections 8.03 and 8.04 with respect to the
Swingline Loans, and solely for this purpose such Swingline Loan shall be deemed
to be a Euro-Dollar Loan having an Interest Period from and including the date
such Swingline Loan was made to but not including its maturity date.

 

32

--------------------------------------------------------------------------------



 

(g)                         Payments.  All payments to any Swingline Lender
under this Section 2.18 shall be made to it at its address specified in or
pursuant to Section 9.01 in Federal or other immediately available funds, not
later than 3:00 P.M. (Eastern time) on the date of payment.

 

(h)                        Refunding Unpaid Swingline Loans.  If (w) any
Swingline Loan is not paid in full on its maturity date and the Swingline Lender
so requests, (x) the Swingline Loans become immediately due and payable pursuant
to Article 6, (y) the Commitments terminate at a time any Swingline Loans are
outstanding, or (z) requested by the Swingline Lender by written notice given to
the Administrative Agent not later than 10:00 A.M. (Eastern time) on any
Business Day, the Administrative Agent shall, by notice to the Lenders
(including the Swingline Lender, in its capacity as a Lender), require each
Lender to pay to the Administrative Agent for the account of the Swingline
Lender an amount equal to such Lender’s Percentage of the aggregate unpaid
principal amount of the Swingline Loans described in clause (w), (x), (y) or
(z) above, as the case may be.  Such notice shall specify the date on which such
payments are to be made, which shall be the first Domestic Business Day after
such notice is given.  Not later than 3:00 P.M. (Eastern time) on the date so
specified, each Lender shall pay the amount so notified to it to the
Administrative Agent at its address specified in or pursuant to Section 9.01, in
Federal or other funds immediately available in New York City.  Promptly upon
receipt thereof, the Administrative Agent shall remit such amounts to the
Swingline Lender.  The amount so paid by each Lender shall constitute a Base
Rate Loan to the Borrower and shall be applied by the Swingline Lender to repay
the outstanding Swingline Loans.

 

(i)                            Purchase of Participations in Swingline Loans. 
If at the time Loans would have otherwise been made pursuant to Section 2.18(h),
one of the events described in Section 6.01(g) or Section 6.01(h) with respect
to the Borrower shall have occurred and be continuing or the Commitments shall
have terminated, each Lender shall, on the date such Loans would have been made
pursuant to the notice from the Administrative Agent to the Lenders referred to
in Section 2.18(h) (the “Refunding Date”), purchase an undivided participating
interest in the relevant Swingline Loans in an amount equal to such Lender’s
Percentage of the principal amount of each such Swingline Loan.  On the
Refunding Date, each Lender shall transfer to the Administrative Agent, for the
account of the Swingline Lender, in immediately available funds, such amount.

 

(j)                           Payments on Participated Swingline Loans. 
Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s payment pursuant to Section 2.18(i), the Swingline Lender receives
any payment on account of the Swingline Loans in which the Lenders have
purchased participations pursuant to Section 2.18(i), its receipt of such
payment will be as agent for and for the account of each such Lender and the
Swingline Lender will promptly distribute to each such Lender its ratable share
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided that in the event that such payment received
by the Swingline Lender is required to be returned, each such Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 

(k)                        Obligations to Refund or Purchase Participations in
Swingline Loans Absolute.  Each Lender’s obligation to fund a Loan as provided
in Section 2.18(h) or to purchase a participating interest pursuant to
Section 2.18(i) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender, any Borrower or any other
Person may have against the Swingline Lender or any other Person, (ii) the
occurrence or continuance of a Default or the termination or reduction of any
Commitments, any adverse change in the condition (financial

 

33

--------------------------------------------------------------------------------



 

or otherwise) of any Borrower or any other Person, any breach of this Agreement
by any Borrower, any other Lender or any other Person or any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

Section 2.19.                          Defaulting Lenders.  If any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender, to the extent permitted by
applicable law:

 

(a)                        (i) facility fees shall cease to accrue on the unused
portion of the Commitment of such Defaulting Lender pursuant to
Section 2.07(a) and the Aggregate Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder and  ticking fees (if any) shall cease to accrue on the
Delayed Additional Commitments of such Defaulting Lender pursuant to
Section 2.07(c);

 

(b)                        if any Letter of Credit Liabilities or Swingline
Loans exist at the time such Lender becomes a Defaulting Lender then:

 

(i)                                so long as no Default shall exist with
respect to the Borrower, all or any part of the Letter of Credit Liabilities and
Swingline Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Percentages but only
to the extent the Utilization Limits after giving effect to such reallocation
are not exceeded;

 

(ii)                             if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
two Domestic Business Days following notice by the Administrative Agent Cash
Collateralize (or in the case of Swingline Exposure, prepay) for the benefit of
the Issuing Lender or Swingline Lender, as applicable, only the Borrower’s
obligations corresponding to such Defaulting Lender’s Letter of Credit
Liabilities and Swingline Exposure, as applicable, (after giving effect to any
partial reallocation pursuant to clause (i) above) for so long as such Letter of
Credit Liabilities and Swingline Exposure remain outstanding;

 

(iii)                          to the extent that the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Letter of Credit
Liabilities pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees pursuant to Section 2.07(a) or pursuant to Section 2.07(b) for the
account of such Defaulting Lender during the period such Defaulting Lender’s
Letter of Credit Liabilities are so Cash Collateralized;

 

(iv)                         to the extent that the Letter of Credit Liabilities
of the non-Defaulting Lenders are reallocated pursuant to clause (i) above, then
the letter of credit fees payable to the Lenders pursuant to
Section 2.07(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Percentages;

 

(v)                            to the extent that all or any portion of such
Defaulting Lender’s Letter of Credit Liabilities is neither reallocated nor Cash
Collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Lender or any other Lender hereunder, all
letter of credit fees payable under Section 2.07(b) with respect to such
Defaulting Lender’s Letter of Credit Liabilities shall be payable to the Issuing
Lender until all such Letter of Credit Liabilities are reallocated and/or Cash
Collateralized;

 

34

--------------------------------------------------------------------------------



 

(vi)                         so long as such Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Liabilities will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrower in accordance with Section 2.19(b)(ii), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(b)(i) (and such Defaulting Lender shall not participate therein);
and

 

(vii)                      so long as such Lender is a Defaulting Lender, no
Swingline Lender shall be required to make any Swingline Loan, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or Cash Collateral will be provided by the Borrower in accordance
with Section 2.19(b)(ii), and participating interests in any new Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(b)(i) (and such Defaulting Lender shall not participate therein);

 

(c)                         any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 6 or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

 

(i)                                     first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder;

 

(ii)                                  second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any Issuing Lender or
Swingline Lender hereunder;

 

(iii)                               third, to Cash Collateralize the Letter of
Credit Liabilities and Swingline Exposure of such Defaulting Lender in
accordance with Section 2.19(b) (including to replace any Cash Collateral
previously provided by the Borrower);

 

(iv)                              fourth, as the Borrower may request (so long
as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

 

(v)                                 fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the future Letter of Credit Liabilities and Swingline
Exposure of such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.19(b);

 

(vi)                              sixth, to the payment of any amounts owing to
the Lenders, the Issuing Lenders or Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any Issuing Lender
or the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

 

35

--------------------------------------------------------------------------------



 

(vii)                           seventh, so long as no Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by any Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and

 

(viii)                        eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Section 3.03 were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.19(b).

 

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.19(c) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto; and

 

(d)                        in the event that the Administrative Agent, the
Company and the Issuing Lenders agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Letter of Credit Liabilities of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Percentage; provided, that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

ARTICLE 3
Conditions

 

Section 3.01.                          Initial Effective Date.  This Agreement
shall become effective on the date that each of the following conditions shall
have been satisfied (or waived in accordance with Section 9.05(a)):

 

(a)                        receipt by the Administrative Agent of counterparts
hereof signed by each of the parties hereto (or, in the case of any party as to
which an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of facsimile or other written
confirmation from such party of execution of a counterpart hereof by such
party);

 

(b)                        receipt by the Administrative Agent of (i) an opinion
of internal counsel of each Borrower, substantially in the form of Exhibit B
hereto and (ii) an opinion of Robinson, Bradshaw & Hinson, P.A.Parker Poe
Adams & Bernstein LLP, special counsel for the Borrowers, substantially in the
form of Exhibit C hereto, and, in each case, covering such additional matters
relating to the transactions contemplated hereby as the Required Lenders may
reasonably request;

 

36

--------------------------------------------------------------------------------



 

(c)                         receipt by the Administrative Agent of a certificate
signed by a Vice President, the Treasurer, an Assistant Treasurer or the
Controller of the Company, dated the Initial Effective Date, to the effect set
forth in clauses (c) and (d) of Section 3.03 (without giving effect to the
parenthetical in such clause (d));

 

(d)                        receipt by the Administrative Agent of all documents
it may have reasonably requested prior to the date hereof relating to the
existence of the Borrowers, the corporate authority for and the validity of this
Agreement and the Notes, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent;

 

(e)                         receipt by the Administrative Agent of evidence
satisfactory to it that the upfront fees, arrangement fees, administrative
agency fees and expenses payable by the Company and the Borrowers on the Initial
Effective Date have been paid; and

 

(f)                          receipt by the Administrative Agent of evidence
reasonably satisfactory to it that all principal of any loans outstanding under,
and all accrued interest and fees under, the Existing Credit Agreement shall
have been paid in full;

 

provided that the Commitments shall not become effective unless all of the
foregoing conditions are satisfied not later than December 31, 2011.  The
Administrative Agent shall promptly notify the Company and the Lenders of the
Initial Effective Date, and such notice shall be conclusive and binding on all
parties hereto.

 

Section 3.02.                          Second Effective Date.  The Delayed
Additional Commitments shall become effective on the date that each of the
following conditions shall have been satisfied (or waived in accordance with
Section 9.05(a)):

 

(a)                        the Merger Effective Date shall have occurred;

 

(b)                        receipt by the Administrative Agent of counterparts
of the Joinder Agreement signed by each of the Progress Borrowers (or, in the
case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
facsimile or other written confirmation from such party of execution of a
counterpart hereof by such party);

 

(c)                         receipt by the Administrative Agent of (i) an
opinion of internal counsel of each Progress Borrower, substantially in the form
of Exhibit B hereto and (ii) an opinion of Robinson, Bradshaw & Hinson, P.A.,
special counsel for the Borrowers, substantially in the form of Exhibit C
hereto, and, in each case, covering such additional matters relating to the
transactions contemplated hereby as the Required Lenders may reasonably request;

 

(d)                        receipt by the Administrative Agent of (i) a
certificate signed by a Vice President, the Treasurer, an Assistant Treasurer or
the Controller of the Company, dated the Second Effective Date, to the effect
set forth in clause (c) of Section 3.03 with respect to the Company and (ii) a
certificate signed by a Vice President, the Treasurer, an Assistant Treasurer or
the Controller of the Progress Borrowers, dated the Second Effective Date, to
the effect set forth in clauses (c) and (d) of Section 3.03 (without giving
effect to the parenthetical in such clause (d)) with respect to the Progress
Borrowers;

 

37

--------------------------------------------------------------------------------



 

(e)                         receipt by the Administrative Agent of evidence
reasonably satisfactory to it that all principal of any loans outstanding under,
and all accrued interest and fees under, the Existing Progress Credit Agreements
and the Existing Progress Parent LC Facility shall have been paid in full;

 

(f)                          receipt by the Administrative Agent of the executed
Progress Energy, Inc. Consent in the form attached hereto as Exhibit I;

 

(g)                         receipt by the Administrative Agent of all documents
it may have reasonably requested relating to the existence of the Progress
Borrowers, the corporate authority for and the validity of this Agreement and
the Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent; and

 

(h)                        receipt by the Administrative Agent of evidence
satisfactory to it that the upfront fees, ticking fees and expenses payable by
the Company on the Second Effective Date have been paid;

 

provided that the Delayed Additional Commitments shall not become effective
unless all of the foregoing conditions are satisfied not later than July 8,
2012.  The Administrative Agent shall promptly notify the Company and the
Lenders of the Second Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

 

Section 3.03.                          Borrowings and Issuance of Letters of
Credit.  The obligation of any Lender to make a Loan on the occasion of any
Borrowing by any Borrower and the obligation of any Issuing Lender to issue (or
renew or extend the term of) any Letter of Credit at the request of any Borrower
is subject to the satisfaction of the following conditions:

 

(a)                        receipt by the Administrative Agent of a Notice of
Borrowing as required by Section 2.02, receipt by the Issuing Lender of a Notice
of Issuance as required by Section 2.15(b), or receipt by the Swingline Lender
of notice as required by Section 2.18(b), as the case may be;

 

(b)                        the fact that, immediately after such Borrowing or
issuance of such Letter of Credit, (i) the Utilization Limits shall not be
exceeded, (ii) in the case of an issuance of a Letter of Credit the aggregate
amount of the Letter of Credit Liabilities shall not exceed $800,000,000 and
(iii) in the case of a Borrowing of a Swingline Loan, the aggregate outstanding
principal amount of all Swingline Loans shall not exceed $350,000,000;

 

(c)                         the fact that, immediately after such Borrowing or
issuance of such Letter of Credit, no Default with respect to the Borrower shall
have occurred and be continuing; and

 

(d)                        the fact that the representations and warranties of
the Borrower contained in this Agreement (except the representations and
warranties set forth in Sections 4.04(c) and 4.06) shall be true on and as of
the date of such Borrowing or issuance of such Letter of Credit.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance as to the facts specified in clauses (b), (c) and (d) of this
Section.

 

38

--------------------------------------------------------------------------------



 

ARTICLE 4
Representations and Warranties

 

Each Borrower, severally but not jointly, represents and warrants that:

 

Section 4.01.              Organization and Power.  Such Borrower is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted and is duly qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not have a material adverse effect on the business, financial
position or results of operations of such Borrower and its Consolidated
Subsidiaries, considered as a whole.

 

Section 4.02.              Corporate and Governmental Authorization; No
Contravention.  The execution, delivery and performance by such Borrower of this
Agreement and the Notes are within such Borrower’s powers, have been duly
authorized by all necessary company action, require no action by or in respect
of, or filing with, any Governmental Authority (except for consents,
authorizations or filings which have been obtained or made, as the case may be,
and are in full force and effect) and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the articles of
incorporation, by-laws, certificate of formation or the limited liability
company agreement of such Borrower or of any material agreement, judgment,
injunction, order, decree or other instrument binding upon such Borrower or
result in the creation or imposition of any Lien on any asset of such Borrower
or any of its Material Subsidiaries.

 

Section 4.03.              Binding Effect.  This Agreement constitutes a valid
and binding agreement of such Borrower and each Note, if and when executed and
delivered by it in accordance with this Agreement, will constitute a valid and
binding obligation of such Borrower, in each case enforceable in accordance with
its terms, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.

 

Section 4.04.              Financial Information.  (a) The consolidated balance
sheet of such Borrower and its Consolidated Subsidiaries as of December 31,
20162018 and the related consolidated statements of income, cash flows,
capitalization and retained earnings for the fiscal year then ended, reported on
by Deloitte & Touche, copies of which have been delivered to each of the Lenders
by using such Borrower’s Syndtrak sitethe Platform or otherwise made available,
fairly present in all material respects, in conformity with generally accepted
accounting principles, the consolidated financial position of such Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

 

(b)                   [Reserved].

 

(c)                    Since December 31, 2016,2018, there has been no material
adverse change in the business, financial position or results of operations of
such Borrower and its Consolidated Subsidiaries, considered as a whole, except
as publicly disclosed prior to the ThirdFourth Amendment Effective Date.

 

Section 4.05.              Regulation U.  Such Borrower and its Material
Subsidiaries are not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System) and no proceeds
of any Borrowing by and no issuance of Letters of Credit for the account

 

39

--------------------------------------------------------------------------------



 

of such Borrower will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock. 
Not more than 25% of the value of the assets of such Borrower and its Material
Subsidiaries is represented by margin stock.

 

Section 4.06.              Litigation.  Except as publicly disclosed prior to
the ThirdFourth Amendment Effective Date, there is no action, suit or proceeding
pending against, or to the knowledge of such Borrower threatened against or
affecting, such Borrower or any of its Subsidiaries before any court or
arbitrator or any Governmental Authority which would be likely to be decided
adversely to such Borrower or such Subsidiary and, as a result, have a material
adverse effect upon the business, consolidated financial position or results of
operations of such Borrower and its Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of this Agreement
or any Note.

 

Section 4.07.              Compliance with Laws.  (a) Such Borrower and each of
its Material Subsidiaries is in compliance in all material respects with all
applicable laws, ordinances, rules, regulations and requirements of Governmental
Authorities (including, without limitation, ERISA and Environmental Laws) except
where (i) non-compliance would not have a material adverse effect on the
business, financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

 

(b)                     Such Borrower shall not use any of the “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA or otherwise) of one or more of its Benefit Plans to make any payments
with respect to the Loans or the Commitments.

 

Section 4.08.              Taxes.  Such Borrower and its Material Subsidiaries
have filed all United States Federal income tax returns and all other material
tax returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by such Borrower
or any such Material Subsidiary except (i) where nonpayment would not have a
material adverse effect on the business, financial position or results of
operations of such Borrower and its Consolidated Subsidiaries, considered as a
whole, or (ii) where the same are contested in good faith by appropriate
proceedings.  The charges, accruals and reserves on the books of such Borrower
and its Material Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of such Borrower, adequate.

 

Section 4.09.              Anti-corruption Law and Sanctions.  Such Borrower and
its Material Subsidiaries have implemented and maintain in effect policies and
procedures designed to prevent violations by the Company, its Subsidiaries and
their respective directors, officers, employees and agents (acting in their
capacity as such) of the applicable Anti-Corruption Laws and Sanctions, and such
Borrower and its Material Subsidiaries are in compliance in all material
respects with all applicable Anti-Corruption Laws and Sanctions, except where
(i) noncompliance would not have a material adverse effect on the business,
financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings. None
of (i) such Borrower or any Material Subsidiary or, (ii) to the knowledge of
such Borrower, any director, officer or employee of such Borrower or any
Material Subsidiary or (iii) to the knowledge of such Borrower, any agent of
such Borrower or any Material Subsidiary acting in any capacity in connection
with or benefitting from the credit facility established hereby, is a Sanctioned
Person. As of the Fourth Amendment Effective Date, all of the information
included in the Beneficial Ownership Certification is true and correct.

 

40

--------------------------------------------------------------------------------



 

ARTICLE 5
Covenants

 

Each Borrower, severally but not jointly, agrees that, so long as any Lender has
any Commitment hereunder with respect to such Borrower or any amount payable
hereunder remains unpaid by such Borrower or any Letter of Credit Liabilities
remain outstanding (unless such Letter of Credit Liabilities have been Cash
Collateralized):

 

Section 5.01.              Information.  Such Borrower will deliver to each of
the Lenders:

 

(a)                   as soon as available and in any event within 120 days
after the end of each fiscal year of such Borrower, a consolidated balance sheet
of such Borrower and its Consolidated Subsidiaries as of the end of such fiscal
year and the related consolidated statements of income, cash flows,
capitalization and retained earnings for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on in a manner consistent with past practice and with applicable requirements of
the Securities and Exchange Commission by Deloitte & Touche or other independent
public accountants of nationally recognized standing;

 

(b)                   as soon as available and in any event within 60 days (75
days in the case of Duke Energy Kentucky) after the end of each of the first
three quarters of each fiscal year of such Borrower, a consolidated balance
sheet of such Borrower and its Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of income and cash flows for
such quarter and for the portion of such Borrower’s fiscal year ended at the end
of such quarter, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of such Borrower’s
previous fiscal year, all certified (subject to normal year-end adjustments) as
to fairness of presentation in all material respects, generally accepted
accounting principles and consistency (except as provided by Section 1.02) by an
Approved Officer of such Borrower;

 

(c)                    within the maximum time period specified for the delivery
of each set of financial statements referred to in clauses (a) and (b) above, a
certificate of an Approved Officer of such Borrower (i) setting forth in
reasonable detail the calculations required to establish whether such Borrower
was in compliance with the requirements of Section 5.10 on the date of such
financial statements and (ii) stating whether any Default exists on the date of
such certificate and, if any Default then exists, setting forth the details
thereof and the action which such Borrower is taking or proposes to take with
respect thereto;

 

(d)                   within five days after any officer of such Borrower with
responsibility relating thereto obtains knowledge of any Default, if such
Default is then continuing, a certificate of an Approved Officer of such
Borrower setting forth the details thereof and the action which such Borrower is
taking or proposes to take with respect thereto;

 

(e)                    promptly upon the filing thereof, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) which such Borrower shall have filed with the
Securities and Exchange Commission;

 

(f)                     if and when any member of such Borrower’s ERISA Group
(i) gives or is reasonably expected to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Material Plan which might constitute grounds for a termination of such

 

41

--------------------------------------------------------------------------------



 

Plan under Title IV of ERISA, or knows that the plan administrator of any
Material Plan has given or is required to give notice of any such reportable
event, a copy of the notice of such reportable event given or required to be
given to the PBGC; (ii) receives notice of complete or partial withdrawal
liability under Title IV of ERISA or notice that any Material Plan is in
reorganization, is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose material liability (other than for premiums under Section 4007
of ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Material Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC; (vi) gives
notice of withdrawal from any Material Plan pursuant to Section 4063 of ERISA, a
copy of such notice; (vii) receives notice of the cessation of operations at a
facility of any member of the ERISA Group in the circumstances described in
Section 4062(e) of ERISA; or (viii) fails to make any payment or contribution to
any Material Plan or makes any amendment to any Material Plan which has resulted
or could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of such Borrower setting forth details as to such occurrence and action,
if any, which such Borrower or applicable member of the ERISA Group is required
or proposes to take;

 

(g)                    promptly, notice of any change in the ratings of such
Borrower referred to in the Pricing Schedule; and

 

(h)                   promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws.

 

(i)                       (h) from time to time such additional information
regarding the financial position or business of such Borrower and its
Subsidiaries as the Administrative Agent, at the request of any Lender, may
reasonably request.

 

Information required to be delivered pursuant to these Sections 5.01(a),
5.01(b) and 5.01(e) shall be deemed to have been delivered on the date on which
such information has been posted on the Securities and Exchange Commission
website on the Internet at sec.gov/edaux/searchessearch/search.htm, on such
Borrower’s Syndtrak sitethe Platform or at another website identified in a
notice from such Borrower to the Lenders and accessible by the Lenders without
charge; provided that (i) a certificate delivered pursuant to
Section 5.01(c) shall also be deemed to have been delivered upon being posted to
such Borrower’s Syndtrak sitethe Platform and (ii) such Borrower shall deliver
paper copies of the information referred to in Sections 5.01(a), 5.01(b) and
5.01(e) to any Lender which requests such delivery.

 

Section 5.02.              Payment of Taxes.  Such Borrower will pay and
discharge, and will cause each of its Material Subsidiaries to pay and
discharge, at or before maturity, all their tax liabilities, except where
(i) nonpayment would not have a material adverse effect on the business,
financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the same may be
contested in good faith by appropriate proceedings, and will maintain, and will
cause each of its Material Subsidiaries to maintain, in accordance with
generally accepted accounting principles, appropriate reserves for the accrual
of any of the same.

 

42

--------------------------------------------------------------------------------



 

Section 5.03.                          Maintenance of Property; Insurance. 
(a) Such Borrower will keep, and will cause each of its Material Subsidiaries to
keep, all property necessary in its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not have a material adverse effect on the business, financial position or
results of operations of such Borrower and its Consolidated Subsidiaries,
considered as a whole.

 

(b)                   Such Borrower will, and will cause each of its Material
Subsidiaries to, maintain (either in the name of such Borrower or in such
Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such amounts
and against at least such risks (and with such risk retention) as are usually
insured against by companies of established repute engaged in the same or a
similar business; provided that self-insurance by such Borrower or any such
Material Subsidiary, shall not be deemed a violation of this covenant to the
extent that companies engaged in similar businesses and owning similar
properties self-insure; and will furnish to the Lenders, upon request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.

 

Section 5.04.                          Maintenance of Existence.  Such Borrower
will preserve, renew and keep in full force and effect, and will cause each of
its Material Subsidiaries to preserve, renew and keep in full force and effect
their respective corporate or other legal existence and their respective rights,
privileges and franchises material to the normal conduct of their respective
businesses; provided that nothing in this Section 5.04 shall prohibit the
termination of any right, privilege or franchise of such Borrower or any such
Material Subsidiary or of the corporate or other legal existence of any such
Material Subsidiary, or the change in form of organization of such Borrower or
any such Material Subsidiary, if such Borrower in good faith determines that
such termination or change is in the best interest of such Borrower, is not
materially disadvantageous to the Lenders and, (i) in the case of a change in
the form of organization of such Borrower, the Administrative Agent has
consented thereto and (ii) in the case of a change in the jurisdiction of such
Borrower to a jurisdiction outside of the United States, the Lenders have
consented thereto.

 

Section 5.05.                          Compliance with Laws.  Such Borrower will
comply, and cause each of its Material Subsidiaries to comply, in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of Governmental Authorities (including, without limitation, ERISA,
applicable Sanctions and Anti-Corruption Laws and Environmental Laws) except
where (i) noncompliance would not have a material adverse effect on the
business, financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

 

Section 5.06.                          Books and Records.  Such Borrower will
keep, and will cause each of its Material Subsidiaries to keep, proper books of
record and account in which full, true and correct entries shall be made of all
financial transactions in relation to its business and activities in accordance
with its customary practices; and will permit, and will cause each such Material
Subsidiary to permit, representatives of any Lender at such Lender’s expense
(accompanied by a representative of such Borrower, if such Borrower so desires)
to visit any of their respective properties, to examine any of their respective
books and records and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants,
all upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired.

 

Section 5.07.                          Negative Pledge.  Such Borrower will not
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

 

43

--------------------------------------------------------------------------------



 

(a)                   Liens granted by such Borrower existing as of the Initial
Effective Date, securing Indebtedness outstanding on the date of this Agreement
in an aggregate principal amount not exceeding $100,000,000;

 

(b)                   the Lien of such Borrower’s Mortgage Indenture (if any)
securing Indebtedness outstanding on the Initial Effective Date or issued
thereafter;

 

(c)                    any Lien on any asset of any Person existing at the time
such Person is merged or consolidated with or into such Borrower and not created
in contemplation of such event;

 

(d)                   any Lien existing on any asset prior to the acquisition
thereof by such Borrower and not created in contemplation of such acquisition;

 

(e)                    any Lien on any asset securing Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring
such asset; provided that such Lien attaches to such asset concurrently with or
within 180 days after the acquisition thereof;

 

(f)                     any Lien arising out of the refinancing, extension,
renewal or refunding of any Indebtedness secured by any Lien permitted by any of
the foregoing clauses of this Section; provided that such Indebtedness is not
increased (except by accrued interest, prepayment premiums and fees and expenses
incurred in connection with such refinancing, extension, renewal or refunding)
and is not secured by any additional assets;

 

(g)                    Liens for taxes, assessments or other governmental
charges or levies not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with generally
accepted accounting principles;

 

(h)                   statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and other Liens imposed by law, created in
the ordinary course of business and for amounts not past due for more than 60
days or which are being contested in good faith by appropriate proceedings which
are sufficient to prevent imminent foreclosure of such Liens, are promptly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
generally accepted accounting principles;

 

(i)                       Liens incurred or deposits made in the ordinary course
of business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

 

(j)                      easements (including, without limitation, reciprocal
easement agreements and utility agreements), rights-of-way, covenants, consents,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded) affecting the use of real property;

 

(k)                   Liens with respect to judgments and attachments which do
not result in an Event of Default;

 

44

--------------------------------------------------------------------------------



 

(l)                       Liens, deposits or pledges to secure the performance
of bids, tenders, contracts (other than contracts for the payment of money),
leases (permitted under the terms of this Agreement), public or statutory
obligations, surety, stay, appeal, indemnity, performance or other obligations
arising in the ordinary course of business;

 

(m)               other Liens including Liens imposed by Environmental Laws
arising in the ordinary course of its business which (i) do not secure
Indebtedness, (ii) do not secure any obligation in an amount exceeding
$100,000,000 at any time at which Investment Grade Status does not exist as to
such Borrower and (iii) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business;

 

(n)                   Liens securing obligations under Hedging Agreements
entered into to protect against fluctuations in interest rates or exchange rates
or commodity prices and not for speculative purposes, provided that such Liens
run in favor of a Lender hereunder or a Person who was, at the time of issuance,
a Lender;

 

(o)                   Liens not otherwise permitted by the foregoing clauses of
this Section on assets of such Borrower securing obligations in an aggregate
principal or face amount at any date not to exceed 15% of the Consolidated Net
Assets of such Borrower;

 

(p)                   Liens on the fuel used by the Progress Borrowers in their
power generating businesses; and

 

(q)                   Liens on regulatory assets up to the amount approved by
state legislatures and/or regulatory orders.

 

Section 5.08.                          Consolidations, Mergers and Sales of
Assets.  Such Borrower will not (i) consolidate or merge with or into any other
Person or (ii) sell, lease or otherwise transfer, directly or indirectly,
Substantial Assets to any Person (other than a Subsidiary of such Borrower);
provided that such Borrower may merge with another Person if such Borrower is
the Person surviving such merger and, after giving effect thereto, no Default
shall have occurred and be continuing.  Notwithstanding the foregoing, Duke
Energy Ohio shall be permitted to transfer its generation assets consistent with
the Opinion and Order of the Public Utilities Commission of Ohio, issued on
November 22, 2011, in PUCO Case No. 11-3549.

 

Section 5.09.                          Use of Proceeds.  The proceeds of the
Loans and Letters of Credit made under this Agreement will be used by such
Borrower for its general corporate purposes, including liquidity support for
commercial paper and acquisitions.  None of such proceeds will be used, directly
or indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any “margin stock” within the meaning of Regulation U.  None
of such proceeds will be used (i) for the purpose of knowingly financing the
activities of or any transactions with any Sanctioned Person or in any country,
region or territory that is the subject of Sanctions applicable to the Company
and its Subsidiaries and where the financed activity would be prohibited by such
applicable Sanctions, at the time of such financing or (ii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

 

Section 5.10.                          Indebtedness/Capitalization Ratio.  The
ratio of Consolidated Indebtedness of such Borrower to Consolidated
Capitalization of such Borrower as at the end of any fiscal quarter of such
Borrower will not exceed 65%; provided that the ratio of Consolidated

 

45

--------------------------------------------------------------------------------



 

Indebtedness of Piedmont to Consolidated Capitalization of Piedmont as at the
end of any fiscal quarter of Piedmont will not exceed 70%.

 

ARTICLE 6
Defaults

 

Section 6.01.                          Events of Default.  If one or more of the
following events (“Events of Default”) with respect to a particular Borrower
shall have occurred and be continuing:

 

(a)                   such Borrower shall fail to pay when due any principal of
any Loan to it or any Reimbursement Obligation owed by it or shall fail to pay,
within five days of the due date thereof, any interest, fees or any other amount
payable by it hereunder;

 

(b)                   such Borrower shall fail to observe or perform any
covenant contained in Sections 5.01(d), 5.04, 5.07, 5.08, 5.10 or the second or
third sentence of 5.09, inclusive;

 

(c)                    such Borrower shall fail to observe or perform any
covenant or agreement contained in this Agreement (other than those covered by
clause (a) or (b) above) for 30 days after notice thereof has been given to such
Borrower by the Administrative Agent at the request of any Lender;

 

(d)                   any representation, warranty, certification or statement
made by such Borrower in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made);

 

(e)                    such Borrower or any of its Material Subsidiaries shall
fail to make any payment in respect of Material Debt (other than Loans to and
Reimbursement Obligations of such Borrower hereunder) when due or within any
applicable grace period;

 

(f)                     any event or condition shall occur and shall continue
beyond the applicable grace or cure period, if any, provided with respect
thereto so as to result in the acceleration of the maturity of Material Debt;

 

(g)                    such Borrower or any of its Material Subsidiaries shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall admit in
writing its inability to, or shall fail generally to, pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

(h)                   an involuntary case or other proceeding shall be commenced
against such Borrower or any of its Material Subsidiaries seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against

 

46

--------------------------------------------------------------------------------



 

such Borrower or any of its Material Subsidiaries under the federal bankruptcy
laws as now or hereafter in effect;

 

(i)                       any member of such Borrower’s ERISA Group shall fail
to pay when due an amount or amounts aggregating in excess of $150,000,000 which
it shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans of such ERISA Group
having aggregate Unfunded Vested Liabilities in excess of $150,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by any
member of such ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Material
Plan or a proceeding shall be instituted by a fiduciary of any such Material
Plan against any member of such ERISA Group to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 90
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Material Plan must be
terminated;

 

(j)                      a judgment or other court order for the payment of
money in excess of $150,000,000 shall be rendered against such Borrower or any
of its Material Subsidiaries and such judgment or order shall continue without
being vacated, discharged, satisfied or stayed or bonded pending appeal for a
period of 45 days; or

 

(k)                   any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than trustees and participants in employee benefit plans
of the Company and its Subsidiaries or the Endowment or Trust, shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Exchange Act) of 50% or more of
the outstanding shares of common stock of the Company; during any period of
twelve consecutive calendar months, individuals (i) who were members of the
board of directors of the Company or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body shall cease to constitute a majority of the board of directors of the
Company; or in the case of any Borrower other than the Company, such Borrower
shall cease to be a Subsidiary of the Company;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having more than 66-2/3% in aggregate amount of the Commitments, by
notice to such Borrower terminate the Commitments as to such Borrower and they
shall thereupon terminate, and such Borrower shall no longer be entitled to
borrow hereunder, and the Sublimit of such Borrower shall be reduced to zero,
and (ii) if requested by Lenders holding more than 66-2/3% in aggregate
principal amount of the Loans and Reimbursement Obligations of such Borrower, by
notice to such Borrower declare such Loans and Reimbursement Obligations
(together with accrued interest thereon) to be, and such Loans and Reimbursement
Obligations (together with accrued interest thereon) shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to such Borrower, without any notice to such Borrower or any other
act by the Administrative Agent or the Lenders, the Commitments shall thereupon
terminate with respect to such Borrower and the Loans and

 

47

--------------------------------------------------------------------------------



 

Reimbursement Obligations of such Borrower (together with accrued interest
thereon) shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower.

 

Section 6.02.                          Notice of Default.  The Administrative
Agent shall give notice to a Borrower under Section 6.01(c) promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders and
the Issuing Lenders thereof.

 

Section 6.03.                          Cash Collateral.  Each Borrower agrees,
in addition to the provisions of Section 6.01 hereof, that upon the occurrence
and during the continuance of any Event of Default with respect to such
Borrower, it shall, if requested by the Administrative Agent upon the
instruction of the Lenders having at least 66 -2/3% in the aggregate amount of
the Commitments (or, if the Commitments shall have been terminated, holding at
least 66 -2/3% of the Letter of Credit Liabilities for the account of such
Borrower), Cash Collateralize all Letters of Credit for the account of such
Borrower then outstanding at such time; provided that upon the occurrence of any
Event of Default specified in Section 6.01(g) or 6.01(h) with respect to such
Borrower, such Borrower shall do so forthwith without any notice or demand or
any other act by the Administrative Agent or the Lenders.

 

ARTICLE 7
The Administrative Agent

 

Section 7.01.                          Appointment and Authorization.  Each
Lender irrevocably appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the Notes as are delegated to the Administrative Agent by the terms hereof
or thereof, together with all such powers as are reasonably incidental thereto.

 

Section 7.02.                          Administrative Agent and Affiliates. 
Wells Fargo shall have the same rights and powers under this Agreement as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent, and Wells Fargo and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
any Borrower or any Subsidiary or affiliate of any Borrower as if it were not
the Administrative Agent hereunder.

 

Section 7.03.                          Action by Administrative Agent.  The
obligations of the Administrative Agent hereunder are only those expressly set
forth herein. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

 

Section 7.04.                          Consultation with Experts.  The
Administrative Agent may consult with legal counsel (who may be counsel for a
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

 

Section 7.05.                          Liability of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, and its duties hereunder shall be administrative in
nature. Neither the Administrative Agent nor any of its affiliates nor any of
their respective directors, officers, agents or employees shall be liable to any
Lender for any action taken or not taken by it in connection herewith (i) with
the consent or at the request of the Required Lenders or (ii) in the absence of
its own gross negligence or willful misconduct.  Neither the

 

48

--------------------------------------------------------------------------------



 

Administrative Agent nor any of its affiliates nor any of their respective
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any Borrower; (iii) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith.  The Administrative Agent shall not (A) be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing; (B) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by such number or percentage of the Lenders as shall be
expressly provided for herein or as expressly set forth in Section 8.01;
provided that the Administrative Agent shall not be required to take any action
that, in its good faith opinion or the opinion of its counsel, is contrary to
this Agreement or applicable law; and (C) except as expressly set forth herein,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not incur
any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or similar
writing) believed by it in good faith to be genuine or to be signed by the
proper party or parties.  Without limiting the generality of the foregoing, the
use of the term “agent” in this Agreement with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 

Section 7.06.                          Indemnification.  Each Lender shall,
ratably in accordance with its portion of the Aggregate Exposures, indemnify the
Administrative Agent and its Related Parties (to the extent not reimbursed or
indemnified by the Borrowers) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss, penalties or liability (except
such as result from such indemnitees’ gross negligence or willful misconduct)
that such indemnitees may suffer or incur in connection with this Agreement or
any action taken or omitted by the Administrative Agent in its capacity as such,
or by any Related Party acting for the Administrative Agent in connection with
such capacity.

 

Section 7.07.                          Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under this Agreement.

 

Section 7.08.                          Successor Administrative Agent.

 

(a)                   The Administrative Agent may resign at any time by giving
notice thereof to the Lenders and the Borrowers.  Upon any such resignation,
(i) the Company, with the consent of the Required Lenders (such consent not to
be unreasonably withheld or delayed), or (ii) if an Event of Default has
occurred and is continuing, then the Required Lenders, shall have the right to
appoint

 

49

--------------------------------------------------------------------------------



 

a successor Administrative Agent.  If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $250,000,000.

 

(b)                   If the Person serving as Administrative Agent is a
Defaulting Lender, (i) the Company, with the consent of the Required Lenders
(such consent not to be unreasonably withheld or delayed), or (ii) if an Event
of Default has occurred and is continuing, then the Required Lenders, shall have
the right to appoint a successor Administrative Agent.

 

(c)                    Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, duties and obligations of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder; provided that if such successor Administrative Agent is
appointed without the consent of the Company, such successor Administrative
Agent may be replaced by the Company with the consent of the Required Lenders so
long as no Event of Default has occurred and is continuing at the time.  After
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent.

 

(d)                   The fees payable by the Company to any successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.

 

Section 7.09.                          Administrative Agent’s Fee.  The Company
shall pay to the Administrative Agent for its own account fees in the amounts
and at the times previously agreed upon between the Company and the
Administrative Agent.

 

Section 7.10.                          Certain ERISA Matters.

 

(a)                   Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower, that at least one
of the following is and will be true:

 

(i)                      such Lender is not using “plan assets” (within the
meaning of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments or this Agreement;

 

(ii)                   the transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate

 

50

--------------------------------------------------------------------------------



 

accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

 

(iii)                (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

 

(iv)               such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)                   In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement or
any documents related hereto).

 

Section 7.11.                          Section 7.10. Other Agents.  None of the
Co-Syndication Agents or the Co-Documentation Agents, in their respective
capacities as such, shall have any duties or obligations of any kind under this
Agreement.

 

ARTICLE 8
Change in Circumstances

 

Section 8.01.                          Basis for Determining Interest Rate
Inadequate or Unfair.  If

 

(a)                   Unless and until a Replacement Rate is implemented in
accordance with clause (b) below, if on or prior to the first day of any
Interest Period for any Euro-Dollar Borrowing:

 

(i)                                (a) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that deposits in
dollars (in the applicable amounts) are

 

51

--------------------------------------------------------------------------------



 

not being offered to financial institutions in general in the relevant market
for such Interest Period,;

 

(ii)                             the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for ascertaining the Euro-Dollar Rate
for such Interest Period with respect to a proposed Euro-Dollar Borrowing; or

 

(iii)                          (b) Lenders having 66-2/3% or more of the
aggregate amount of the affected Loans advise the Administrative Agent that the
London Interbank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Dollar Loans for such Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Lenders, whereupon until the Administrative Agent notifies the Borrowers
that the circumstances giving rise to such suspension no longer exist, (iv) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (v) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least one Domestic Business Day
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.

 

(b)                   Notwithstanding anything to the contrary in
Section 8.01(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error), or any Borrower
notifies the Administrative Agent, that (i) the circumstances described in
Section 8.01.(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used (or required to be published) for determining interest rates for loans
in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent and the Borrowers may establish, to the extent practicable
and determined by the Administrative Agent to be generally in accordance with
similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally
(including without limitation taking into account then prevailing practices in
the interest rate swap and derivatives markets), a replacement interest rate
(the “Replacement Rate”), in which case, the Replacement Rate shall, subject to
the next two sentences, replace such applicable interest rate for all purposes
under this Agreement unless and until (A) an event described in
Section 8.01(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Required Lenders (directly, or through the
Administrative Agent) notify the Borrowers that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate.  In connection with the establishment
and application of the Replacement Rate, this Agreement shall be amended
(including any Replacement Rate Conforming Changes as defined below) solely with
the consent of the Administrative Agent and the Borrowers, as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 8.01(b).  Notwithstanding anything to the contrary in
this Agreement (including, without limitation, Section 9.05), such

 

52

--------------------------------------------------------------------------------



 

amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment, together with the good faith reasons for such objection.  To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

 

For purposes hereof, the term “Replacement Rate Conforming Changes” means, with
respect to any proposed Replacement Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrowers, to reflect the adoption of such Replacement Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such Replacement Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement). Notwithstanding anything else herein, any definition of Replacement
Rate shall provide that in no event shall such Replacement Rate be less than
zero for purposes of this Agreement.

 

Section 8.02.                          Illegality.  If any Change In Law shall
make it unlawful or impossible for any Lender (or its Euro-Dollar Lending
Office) to make, maintain or fund any of its Euro-Dollar Loans and such Lender
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Borrowers, whereupon
until such Lender notifies the Borrowers and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Euro-Dollar Loans, or to continue or convert outstanding
Loans as or into Euro-Dollar Loans, shall be suspended. Before giving any notice
to the Administrative Agent pursuant to this Section, such Lender shall
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not be otherwise disadvantageous to
such Lender in the good faith exercise of its discretion.  If such notice is
given, each Euro-Dollar Loan of such Lender then outstanding shall be converted
to a Base Rate Loan either (a) on the last day of the then current Interest
Period applicable to such Euro-Dollar Loan if such Lender may lawfully continue
to maintain and fund such Loan to such day or (b) immediately if such Lender
shall determine that it may not lawfully continue to maintain and fund such Loan
to such day.

 

Section 8.03.                          Increased Cost and Reduced Return.  (a) 
If any Change In Law (i) shall impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Euro-Dollar Loan any such requirement included in an applicable Euro-Dollar
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Applicable Lending Office); (ii) shall
subject any Lender or Agent to any taxes (other than (A) Taxes, (B) taxes
described in clauses (ii), (iii) or (iv) of the exclusions from the definition
of Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other

 

53

--------------------------------------------------------------------------------



 

obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) shall impose on any Lender (or its Applicable
Lending Office) or on the London interbank market any other condition, cost or
expense affecting its Euro-Dollar Loans, its Note or its obligation to make
Euro-Dollar Loans or its obligations hereunder in respect of Letters of Credit
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any Euro-Dollar Loan
(or, in the case of an adoption or change with respect to taxes, any Loan) or of
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Note with respect thereto, by an amount deemed
by such Lender to be material, then, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), each Borrower shall pay to such
Lender its Appropriate Share of such additional amount or amounts as will
compensate such Lender for such increased cost or reduction; provided that no
such amount shall be payable with respect to any period commencing more than 90
days prior to the date such Lender first notifies the Borrowers of its intention
to demand compensation therefor under this Section 8.03(a).

 

(b)                   If any Lender shall have determined that any Change In Law
has or would have the effect of reducing the rate of return on capital or
liquidity of such Lender (or its Parent) as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender (or its Parent)
could have achieved but for such Change In Law (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), each Borrower shall pay to such
Lender its Appropriate Share of such additional amount or amounts as will
compensate such Lender (or its Parent) for such reduction; provided that no such
amount shall be payable with respect to any period commencing less than 30 days
after the date such Lender first notifies the Borrowers of its intention to
demand compensation under this Section 8.03(b).

 

(c)                    Each Lender will promptly notify the Borrowers and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.  A certificate of any Lender claiming compensation under this
Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.  In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.

 

(d)                   The “Appropriate Share” of a Borrower with respect to any
amount payable hereunder is the sum of (i) to the extent such amount is properly
allocable to Loans and Letters of Credit outstanding hereunder, the portion of
such amount properly allocable to the Loans and Letter of Credit outstanding to
or for the account of such Borrower, and (ii) to the extent such amount is not
properly allocable to Loans and Letters of Credit outstanding hereunder, the
Appropriate Share shall be the product of the Availability Percentage of such
Borrower and such amount.

 

Section 8.04.                          Taxes.  (a) For purposes of this
Section 8.04 the following terms have the following meanings:

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official

 

54

--------------------------------------------------------------------------------



 

interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code.  For purposes of this
Section 8.04, “applicable law” includes FATCA.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings including any interest, additions to tax or
penalties applicable thereto with respect to any payment by or on account of any
obligation of a Borrower pursuant to this Agreement or any Note, excluding
(i) in the case of each Lender and the Administrative Agent, taxes imposed on
its income, net worth or gross receipts and franchise or similar taxes imposed
on it by a jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located, (ii) in the case of each Lender, any
United States withholding tax imposed on such payments except to the extent that
(A) such Lender is subject to United States withholding tax by reason of a U.S.
Tax Law Change or (B) in the case of a Lender not listed on the signature
pages hereof or a Participant, amounts with respect to such Taxes were payable
pursuant to Section 8.04 to such Lender’s assignor or to such Participant’s
participating Lender immediately before such Lender or Participant acquired the
applicable interest in a Loan or Commitment; (iii) Taxes attributable to such
Lender’s or Administrative Agent’s failure to comply with Section 8.04(d) or
(e) and (iv) any U.S. federal withholding Taxes imposed under FATCA.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 

“U.S. Tax Law Change” means with respect to any Lender or Participant the
occurrence (x) in the case of each Lender listed on the signature pages hereof,
after the date of its execution and delivery of this Agreement and (y) in the
case of any other Lender, after the date such Lender shall have become a Lender
hereunder, and (z) in the case of each Participant, after the date such
Participant became a Participant hereunder, of the adoption of any applicable
U.S. federal law, U.S. federal rule or U.S. federal regulation relating to
taxation, or any change therein, or the entry into force, modification or
revocation of any income tax convention or treaty to which the United States is
a party.

 

(b)                   Any and all payments by or any account of any Borrower to
or for the account of any Lender or the Administrative Agent hereunder or under
any Note shall be made without deduction for any Taxes or Other Taxes, except as
required by applicable law; provided that if any Borrower or the Administrative
Agent shall be required by law to deduct any Taxes or Other Taxes from any such
payments, (i) the sum payable by such Borrower shall be increased as necessary
so that after all required deductions are made (including deductions applicable
to additional sums payable under this Section 8.04) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower or the
Administrative Agent shall make such deductions, (iii) such Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) if the
withholding agent is the Borrower, such Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.01, the original
or a certified copy of a receipt evidencing payment thereof.

 

(c)                    Each Borrower agrees to indemnify each Lender and the
Administrative Agent for its Appropriate Share of the full amount of Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this

 

55

--------------------------------------------------------------------------------



 

Section 8.04) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be paid within 15
days after such Lender or the Administrative Agent (as the case may be) makes
demand therefor.

 

(d)                   Each Lender organized under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Agreement in the case of each Lender listed on the signature
pages hereof and on or prior to the date on which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as required by law
or requested by any Borrower or the Administrative Agent (but only so long as
such Lender remains lawfully able to do so), shall provide the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) with whichever of the following is applicable (including any
successor forms prescribed by the Internal Revenue Service):

 

(i)                       in the case of a Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest hereunder or under any Note, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments hereunder or under any
Note, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(ii)                    executed originals of IRS Form W-8ECI;

 

(iii)                 in the case of a Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate reasonably acceptable to the Administrative Agent to the
effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
any Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(iv)                to the extent a Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Lender
is a partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner.

 

(e)                    Any Lender that is organized under the laws of a
jurisdiction within the United States shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

(f)                     If a payment made to a Lender hereunder or under any
Note would be subject to U.S. federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the

 

56

--------------------------------------------------------------------------------



 

applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (f), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(g)                    Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

(h)                   If a Lender, which is otherwise exempt from or subject to
a reduced rate of withholding tax, becomes subject to Taxes because of its
failure to deliver a form required hereunder, the Borrowers shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.

 

(i)                       If any Borrower is required to pay additional amounts
to or for the account of any Lender pursuant to this Section 8.04, then such
Lender will take such action (including changing the jurisdiction of its
Applicable Lending Office) as in the good faith judgment of such Lender (i) will
eliminate or reduce any such additional payment which may thereafter accrue and
(ii) is not otherwise disadvantageous to such Lender.

 

(j)                      If any Lender or the Administrative Agent receives a
refund of any Taxes or Other Taxes for which any Borrower has made a payment
under Section 8.04(b) or (c) and such refund was received from the taxing
authority which originally imposed such Taxes or Other Taxes, such Lender or the
Administrative Agent agrees to reimburse such Borrower to the extent of such
refund; provided that nothing contained in this paragraph (j) shall require any
Lender or the Administrative Agent to seek any such refund or make available its
tax returns (or any other information relating to its taxes which it deems to be
confidential).

 

(k)                   Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Taxes attributable to
such Lender (but only to the extent that a Borrower has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Borrowers to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.06(b) relating to the maintenance of a
Participant Register and (iii) any taxes excluded from the definition of Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any Note, and any
reasonable expenses arising therefrom or with respect thereto.  A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender hereunder or under any Note or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(k).

 

57

--------------------------------------------------------------------------------



 

Section 8.05.                          Base Rate Loans Substituted for Affected
Euro-Dollar Loans.  If (i) the obligation of any Lender to make or to continue
or convert outstanding Loans as or into Euro-Dollar Loans has been suspended
pursuant to Section 8.02 or (ii) any Lender has demanded compensation under
Section 8.03(a) with respect to its Euro-Dollar Loans and the Borrower shall, by
at least five Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrowers
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:

 

(a)                   all Loans which would otherwise be made by such Lender as
(or continued as or converted to) Euro-Dollar Loans, as the case may be, shall
instead be Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Lenders), and

 

(b)                   after each of its Euro-Dollar Loans has been repaid, all
payments of principal which would otherwise be applied to repay such Loans shall
be applied to repay its Base Rate Loans instead.

 

If such Lender notifies the Borrowers that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Lenders.

 

Section 8.06.                          Substitution of Lender; Termination
Option.  If (i) the obligation of any Lender to make or to convert or continue
outstanding Loans as or into Euro-Dollar Loans has been suspended pursuant to
Section 8.02, (ii) any Lender has demanded compensation under Section 8.03 or
8.04 (including any demand made by a Lender on behalf of a Participant),
(iii) any Lender exercises its right not to extend its Commitment Termination
Date pursuant to Section 2.01(b), (iv) any Lender becomes a Defaulting Lender,
(v) Investment Grade Status ceases to exist as to any Lender or, (vi) for
purposes of (a) below only, any Lender becomes a Non-Consenting Lender, then:

 

(a)                   the Company shall have the right, with the assistance of
the Administrative Agent (or, if the Administrative Agent is a Defaulting
Lender, the Required Lenders), to designate an Assignee (which may be one or
more of the Lenders) mutually satisfactory to the Company and, so long as any
such Persons are not Defaulting Lenders, the Administrative Agent, the Swingline
Lender and the Issuing Lenders (whose consent shall not be unreasonably withheld
or delayed) to purchase for cash, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit D hereto, the outstanding Loans
of such Lender and assume the Commitment and Letter of Credit Liabilities of
such Lender (including any Commitments, Loans and Letter of Credit Liabilities
that have been participated), without recourse to or warranty by, or expense to,
such Lender, for a purchase price equal to the principal amount of all of such
Lender’s outstanding Loans and funded Letter of Credit Liabilities plus any
accrued but unpaid interest thereon and the accrued but unpaid fees in respect
of such Lender’s Commitment hereunder and all other amounts payable by the
Borrowers to such Lender hereunder plus such amount, if any, as would be payable
pursuant to Section 2.13 if the outstanding Loans of such Lender were prepaid in
their entirety on the date of consummation of such assignment; and

 

(b)                   if at the time Investment Grade Status exists as to the
Borrowers, the Company may elect to terminate this Agreement as to such Lender
(including any Commitments, Loans and Letter

 

58

--------------------------------------------------------------------------------



 

of Credit Liabilities that have been participated); provided that (i) the
Company notifies such Lender through the Administrative Agent (or, if the
Administrative Agent is a Defaulting Lender, the Required Lenders) of such
election at least three Euro-Dollar Business Days before the effective date of
such termination, (ii) the Borrowers repay or prepay the principal amount of all
outstanding Loans made by such Lender plus any accrued but unpaid interest
thereon and the accrued but unpaid fees in respect of such Lender’s Commitment
hereunder plus all other amounts payable by the Borrowers to such Lender
hereunder, not later than the effective date of such termination and (iii) if at
the effective date of such termination, any Letter of Credit Liabilities or
Swingline Loans are outstanding, the conditions specified in Section 3.03 would
be satisfied (after giving effect to such termination) were the related Letters
of Credit issued or the related Swingline Loans made on such date.  Upon
satisfaction of the foregoing conditions, the Commitment of such Lender shall
terminate on the effective date specified in such notice, its participation in
any outstanding Letters of Credit or Swingline Loans shall terminate on such
effective date and the participations of the other Lenders therein shall be
redetermined as of such date as if such Letters of Credit had been issued or
such Swingline Loans had been made on such date.

 

ARTICLE 9
Miscellaneous

 

Section 9.01.                          Notices.

 

(a)                   All notices, requests and other communications to any
party hereunder shall be in writing (including electronic transmission, bank
wire, facsimile transmission or similar writing) and shall be given to such
party:  (x) in the case of any Borrower or the Administrative Agent, at its
address or facsimile number set forth on the signature pages hereof (or on the
signature pages to Amendment No. 34), (y) in the case of any Lender, at its
address or facsimile number set forth in its Administrative Questionnaire or
(z) in the case of any party, such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrowers.  Each such notice, request or other communication shall
be effective (i) if given by facsimile, when such facsimile is transmitted to
the facsimile number specified in this Section and the appropriate answerback or
confirmation slip, as the case may be, is received or (ii) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Administrative Agent, the Swingline Lender or any Issuing Lender
under Article 2 or Article 8 shall not be effective until delivered.  Notices
delivered through electronic communications shall be effective as and to the
extent provided in subsection (b) below.

 

(b)                   Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or any Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not given during the normal business hours
of the recipient, such notice or

 

59

--------------------------------------------------------------------------------



 

communication shall be deemed to have been given at the opening of business on
the next Domestic Business Day or Euro-Dollar Business Day, as applicable, for
the recipient, and (ii) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                    The Borrower agrees that the Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to the Lenders by posting the Communications on the Platform.  The
Platform is provided “as is” and “as available.”  The Agent Parties (as defined
below) do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Borrower pursuant to this
Agreement or the transactions contemplated herein that is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

Section 9.02.                          No Waivers.  No failure or delay by the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any Note shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

Section 9.03.                          Expenses; Indemnification.  (a) Each
Borrower shall pay (i) its Appropriate Share of all reasonable out-of-pocket
expenses of the Administrative Agent, including reasonable fees and
disbursements of one special counsel for the Administrative Agent, in connection
with the preparation of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default with respect to such Borrower
hereunder and (ii) if an Event of Default with respect to such Borrower occurs,
all reasonable out-of-pocket expenses incurred by the Administrative Agent or
any Lender, including reasonable fees and disbursements of counsel, in
connection with such Event of Default and collection and other enforcement
proceedings resulting therefrom.

 

(b)                   Each Borrower agrees to indemnify each Agent and each
Lender (including each Issuing Lender) and the respective Related Parties of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, penalties, damages, costs and expenses
of any kind, including, without limitation, the reasonable fees and
disbursements of one counsel for all Indemnitees taken as a whole and, in the
case of any actual or potential conflict of interest, one additional counsel to
each group of affected Indemnitees similarly situated taken as a whole, which
may be incurred by such Indemnitee arising out of or in connection with any
claim, litigation, investigation or proceeding (whether or not such Indemnitee
shall be designated a party thereto) relating to or arising out of this
Agreement, or any actual or proposed

 

60

--------------------------------------------------------------------------------



 

use of proceeds of Loans or Letters of Credit hereunder (including any refusal
by an Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), in each case to the extent of such
Borrower’s Appropriate Share; provided that no Indemnitee shall have the right
to be indemnified hereunder for such Indemnitee’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction.

 

(c)                    To the fullest extent permitted by applicable law, each
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof.  No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the transactions contemplated hereby or
thereby.

 

Section 9.04.                          Sharing of Set-offs.  Each Lender agrees
that if it shall, by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by it which is
greater than the proportion received by any other Lender in respect of the
aggregate amount then due with respect to the Loans and Letter of Credit
Liabilities held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans and Letter of
Credit Liabilities held by the other Lenders, and such other adjustments shall
be made, as may be required so that all such payments with respect to the Loans
and Letter of Credit Liabilities held by the Lenders shall be shared by the
Lenders pro rata; provided that (i) nothing in this Section shall impair the
right of any Lender to exercise any right of set-off or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of a Borrower other than its indebtedness under this Agreement and (ii) this
Section is not applicable to Swingline Loans.

 

Section 9.05.                          Amendments and Waivers.  (a) Any
provision of this Agreement or the Notes may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by each Borrower and
the Required Lenders (and, if the rights or duties of any Agent, the Swingline
Lender or any Issuing Lender are affected thereby, by such Person); provided
that no such amendment or waiver shall (x) unless signed by each adversely
affected Lender, (i) increase the Commitment of any Lender or the Maximum
Sublimit of any Borrower or subject any Lender to any additional obligation,
(ii) reduce the principal of or rate of interest on any Loan or the amount to be
reimbursed in respect of any Letter of Credit or any interest thereon or any
fees hereunder, or (iii) postpone the date fixed for any payment of principal of
or interest on any Loan or for reimbursement in respect of any Letter of Credit
or interest thereon or any fees hereunder or for termination of any Commitment
or (y) unless signed by all Lenders, (i) change the definition of Required
Lenders or the provisions of this Section 9.05 or (ii) change the provisions of
Section 9.04 or of any other provision of this Agreement providing for the
ratable application of payments in respect of the Loans and Letter of Credit
Liabilities; provided further, that the Administrative Agent and the Borrowers
may, without the consent of any Lender, but subject to the provisions of
Section 8.01(b), enter into amendments or modifications to this Agreement as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 8.01(b) in
accordance with the terms of Section 8.01(b).

 

61

--------------------------------------------------------------------------------



 

(b)          This Agreement may be amended by the Company to remove any other
Borrower as a Borrower (a “Removed Borrower”) hereunder subject to: (i) the
receipt by the Administrative Agent of prior notice from the Company of such
amendment, (ii) repayment in full of all Loans made to such Borrower, (iii) Cash
Collateralization of all amounts available for drawing under Letters of Credit
issued for the account of such Borrower (or the amendment of such Letter of
Credit to provide for the Company as the account party) and (iv) repayment in
full of all other amounts owing by such Borrower under this Agreement (it being
agreed that any such repayment shall be in accordance with the other terms of
this Agreement).  Upon the satisfaction of the foregoing conditions the rights
and obligations of such Removed Borrower hereunder shall terminate; provided,
however, that the obligations of such Removed Borrower under Section 9.03 shall
survive such amendment.

 

Section 9.06.            Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns and each Indemnitee, except that no
Borrower may assign or otherwise transfer any of its rights under this Agreement
without the prior written consent of all Lenders.

 

(b)          Any Lender may, with the consent (unless an Event of Default then
exists) of the Company (such consent not to be unreasonably withheld or
delayed), at any time grant to one or more banks or other institutions (each a
“Participant”) participating interests in its Commitment or any or all of its
Loans and Letter of Credit Liabilities; provided that any Lender may, without
the consent of any Borrower, at any time grant participating interests in its
Commitment or any or all of its Loans and Letter of Credit Liabilities to
another Lender, an Approved Fund or an Affiliate of such transferor Lender.  In
the event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to the Administrative Agent, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrowers, the Issuing Lenders, the Swingline Lender and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that (A) such Participant agrees to be subject to Section 8.06 as if it
were an Assignee under paragraph (c) of this Section 9.06 or as if it were the
Lender granting such participation and (B) such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in clause (x)(i), (ii) or
(iii) of Section 9.05(a) without the consent of the Participant.  Each Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article 8 with respect to its
participating interest, subject to the performance by such Participant of the
obligations of a Lender thereunder (it being understood that the documentation
required under Section 8.04 shall be delivered by the Participant to the
participating Lender and the Participant agrees to be subject to the provisions
of Sections 8.04(i), 8.04(j) and 8.06 as if it were an Assignee).  In addition,
each Lender that sells a participation agrees, at the Borrower’s request, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 8.06 with respect to any Participant.  An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).  Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations hereunder or under any
Note (the

 

62

--------------------------------------------------------------------------------



 

“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant (other than for the consent requirements set forth in the
first sentence of this Section 9.06(b)) or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations hereunder or under any Note) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(c)           Any Lender may at any time assign to one or more banks or other
financial institutions (each an “Assignee”) other than (w) a Borrower (x) a
Subsidiary or Affiliate of a Borrower, (y) a Defaulting Lender or any Person
who, upon becoming a Lender hereunder, would constitute a Defaulting Lender, or
(z) a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person), all, or a
proportionate part (equivalent to an initial Commitment of not less than
$10,000,000 (unless the Company and the Administrative Agent shall otherwise
agree)) of all, of its rights and obligations under this Agreement and its Note
(if any), and such Assignee shall assume such rights and obligations, pursuant
to an Assignment and Assumption Agreement in substantially the form of Exhibit D
hereto executed by such Assignee and such transferor Lender, with (and only with
and subject to) the prior written consent of the Swingline Lender, the Issuing
Lenders, the Administrative Agent (which shall not be unreasonably withheld or
delayed) and, so long as no Event of Default has occurred and is continuing, the
Company (which shall not be unreasonably withheld or delayed); provided that
unless such assignment is of the entire right, title and interest of the
transferor Lender hereunder, after making any such assignment such transferor
Lender shall have a Commitment of at least $10,000,000 (unless the Company and
the Administrative Agent shall otherwise agree).  Upon execution and delivery of
such instrument of assumption and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such instrument of assumption, and the transferor
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Lender, the Administrative Agent and the Borrowers shall make
appropriate arrangements so that, if required by the Assignee, a Note(s) is
issued to the Assignee. The Assignee shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to the Borrowers
and the Administrative Agent any certifications, forms or other documentation in
accordance with Section 8.04.  All assignments (other than assignments to
Affiliates) shall be subject to a transaction fee established by, and payable by
the transferor Lender to, the Administrative Agent for its own account (which
shall not exceed $3,500).

 

(d)          Any Lender may at any time assign all or any portion of its rights
under this Agreement and its Note (if any) to a Federal Reserve Bank.  No such
assignment shall release the transferor Lender from its obligations hereunder or
modify any such obligations.

 

(e)           No Assignee, Participant or other transferee of any Lender’s
rights (including any Applicable Lending Office other than such Lender’s initial
Applicable Lending Office) shall be

 

63

--------------------------------------------------------------------------------



 

entitled to receive any greater payment under Section 8.03 or 8.04 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made by reason of the provisions of
Section 8.02, 8.03 or 8.04 requiring such Lender to designate a different
Applicable Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.

 

Section 9.07.            Collateral.  Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

 

Section 9.08.            Confidentiality.  Each Lender Party (i) agrees to keep
any information delivered or made available by any Borrower pursuant to this
Agreement confidential from anyone other than persons employed or retained by
such Lender Party and its Affiliates who are engaged in evaluating, approving,
structuring or administering the credit facility contemplated hereby and
(ii) further agrees on behalf of itself and, to the extent it has the power to
do so, its Affiliates and agents, to keep all other information delivered or
made available to it by any Borrower or Affiliate of any Borrower for other
purposes which, (x) is marked confidential and is expressly made available
subject to the terms of this section, and (y) is not otherwise subject to a
confidentiality agreement, confidential from anyone other than persons employed
or retained by such Lender Party and its Affiliates and agents who need to
receive such information in furtherance of the engagement or matter pursuant to
which the information is provided; provided that nothing herein shall prevent
any Lender Party or, solely with respect to information disclosed in a manner
set forth in clauses (b) through (g) and (m) in this Section 9.08, any Affiliate
of such Lender from disclosing such information, to the extent necessary under
the circumstances under which such disclosure is required, (a) to any other
Lender or any Agent, (b) upon the order of any court or administrative agency,
(c) upon the request or demand of any regulatory agency or authority or
self-regulatory body, (d) which had been publicly disclosed other than as a
result of a disclosure by any Lender Party prohibited by this Agreement or which
had already been in the possession of a Lender Party or not acquired from any
Borrower or persons known by Lender Parties to be in breach of an obligation of
confidentiality to any Borrower, (e) in connection with any litigation to which
any Lender Party or any Affiliate or their respective subsidiaries or Parent may
be a party, (f) to the extent necessary in connection with the exercise of any
remedy hereunder or other engagement or matter, (g) to such Lender Party’s or
Affiliate’s legal counsel and independent auditors, (h) subject to provisions
substantially similar to those contained in this Section 9.08, to any actual or
proposed Participant or Assignee, (i) to any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement,
(j) on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
loans, (k) on a confidential basis to rating agencies in consultation and
coordination with the Company, (l) for purposes of establishing a “due
diligence” defense, (m) with the consent of the Company and (n) on a
confidential basis to any credit insurance provider requiring access to such
information in connection with credit insurance for the benefit of the
disclosing Lender Party.

 

Section 9.09.            Governing Law; Submission to Jurisdiction.  This
Agreement and each Note (if any) shall be construed in accordance with and
governed by the law of the State of New York.  Each Borrower and each Lender
Party hereby submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State court
sitting in New York County for purposes of all legal proceedings arising out of
or relating to this Agreement or the transactions contemplated hereby.  Each
Borrower and each Lender Party

 

64

--------------------------------------------------------------------------------



 

irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each party hereto irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

Section 9.10.            Counterparts; Integration.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 9.11.            WAIVER OF JURY TRIAL.  EACH OF THE BORROWERS, THE
AGENTS, THE ISSUING LENDERS AND THE LENDERS, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.12.            USA Patriot Act.  Each Lender hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act, Title III of
Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Act.

 

Section 9.13.            Termination of Commitments Under Existing Credit
Agreements.

 

(a)          The Borrowers and each of the Lenders that is also a “Bank” party
to the Existing Credit Agreement (which Lenders constitute the “Required Banks”
(as defined therein) under the Existing Credit Agreement) agree that the
“Commitments” as defined in the Existing Credit Agreement shall be terminated in
their entirety on the Initial Effective Date in accordance with the terms
thereof.  Each of such Lenders waives any requirement of notice of such
termination of the Existing Credit Agreement.

 

(b)          The Progress Borrowers, Progress Energy, Inc., through its
execution of the Progress Energy, Inc. Consent in the form attached as
Exhibit I, and each of the Lenders that is also a “Lender” party to any of the
Existing Progress Credit Agreements (which Lenders constitute the “Majority
Lenders” (as defined in each of the Existing Progress Credit Agreements) agree
that the “Commitments” (as defined in each of the Existing Progress Credit
Agreements) under each of the Existing Progress Credit Agreements shall be
terminated in their entirety on the Second Effective

 

65

--------------------------------------------------------------------------------



 

Date in accordance with the terms thereof.  Each of such Lenders waives any
requirement of notice of such termination of any Existing Progress Credit
Agreement.

 

(c)           Progress Energy, Inc., through its execution of the Progress
Energy, Inc. Consent in the form attached as Exhibit I, and Wells Fargo agree
that the Existing Progress Parent LC Facility shall be terminated in its
entirety on the Second Effective Date in accordance with the terms thereof.

 

Section 9.14.            No Fiduciary Duty.  Each Borrower agrees that in
connection with all aspects of the Loans and Letters of Credit contemplated by
this Agreement and any communications in connection therewith, (i) such Borrower
and its Subsidiaries, on the one hand, and the Agents, the Lenders and their
respective affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Agents, the Lenders or their respective affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or communications
and (ii) the Administrative Agent, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of such Borrower and its Affiliates, and neither the
Administrative Agent nor any Lender has any obligation to disclose any of such
interests to such Borrower or any of its Affiliates.

 

Section 9.15.            Survival.  Each party’s rights and obligations under
Articles 7, 8 and 9 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations hereunder or under any Note and the termination of
this Agreement.

 

Section 9.16.            Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement, any
Note or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any Note, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)                  a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any Note; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

66

--------------------------------------------------------------------------------



 

Schedule 1.01(a)

 

COMMITMENT SCHEDULE

 

Lender

 

Total Commitments

 

Wells Fargo Bank, National Association

 

$

400,000,000

 

Bank of America, N.A.

 

$

400,000,000

 

JPMorgan Chase Bank, N.A.

 

$

400,000,000

 

Mizuho Bank, Ltd.

 

$

400,000,000

 

Bank of China, New York Branch

 

$

400,000,000

 

Barclays Bank PLC

 

$

400,000,000

 

Citibank, N.A.

 

$

400,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

400,000,000

 

Royal Bank of Canada

 

$

400,000,000

 

TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

400,000,000

 

PNC Bank, National Association

 

$

337,500,000

 

Sumitomo Mitsui Banking Corporation

 

$

337,500,000

 

BNP Paribas

 

$

325,000,000

 

Goldman Sachs Bank USA

 

$

325,000,000

 

Morgan Stanley Bank, N.A.

 

$

325,000,000

 

SunTrust Bank

 

$

325,000,000

 

TD Bank, N.A.

 

$

325,000,000

 

The Bank of Nova Scotia

 

$

325,000,000

 

U.S. Bank National Association

 

$

325,000,000

 

UBS AG, Stamford Branch

 

$

325,000,000

 

Branch Banking & Trust Company

 

$

175,000,000

 

KeyBank National Association

 

$

175,000,000

 

PNC Bank, National Association

 

$

175,000,000

 

Regions Bank

 

$

175,000,000

 

Santander Bank, N.A.

 

$

175,000,000

 

Sumitomo Mitsui Banking CorporationBanco Santander, S.A., New York Branch

 

$

175,000,000

 

The Bank of New York Mellon

 

$

175,000,000

 

The Northern Trust Company

 

$

175,000,000

 

TOTAL

 

$

8,000,000,000

 

 

67

--------------------------------------------------------------------------------



 

Pricing Schedule 1.01(a)

 

PRICING SCHEDULE

 

Each of “Applicable Margin” and “Facility Fee Rate” means, for any date, the
rate set forth below in the applicable row and column corresponding to the
credit rating of the applicable Borrower that exists on such date:

 

(basis points per annum)

 

Borrower’s
Credit
Rating

 

at least AA
by S&P or
Fitch or Aa2
by Moody’s

 

at least AA-
by S&P or
Fitch or Aa3
by Moody’s

 

at least A+
by S&P or
Fitch or A1
by Moody’s

 

at least A by
S&P or
Fitch or A2
by Moody’s

 

at least A-
by S&P or
Fitch or A3
by Moody’s

 

at least
BBB+ by
S&P or
Fitch or
Baa1 by
Moody’s

 

at least BBB
by S&P or
Fitch or
Baa2 by
Moody’s

 

less than
BBB by
S&P or
Fitch and
less than
Baa2 by
Moody’s

 

Facility Fee Rate

 

4.0

 

6.0

 

7.5

 

10.0

 

12.5

 

17.5

 

22.5

 

27.5

 

Applicable Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Euro-Dollar Loans and Swingline Loans

 

58.5

 

69.0

 

80.0

 

90.0

 

100.0

 

107.5

 

127.5

 

147.5

 

Base Rate Loans

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

7.5

 

27.5

 

47.5

 

 

For purposes of the above Pricing Schedule a “Borrower Credit Rating” means, as
of any date of determination with respect to any Borrower, the rating as
determined by Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global Inc., together with its successors (“S&P”), or Moody’s Investors
Service, Inc., together with its successors (“Moody’s”), or Fitch Ratings Inc.,
together with its successors (“Fitch”), of such Borrower’s non-credit-enhanced,
senior unsecured long-term debt, regardless of whether any such debt is
outstanding; provided that (a) if ratings exist by all three rating agencies and
the respective ratings issued by two of the rating agencies are the same and one
differs, the pricing level shall be determined based on the two ratings that are
the same, (b) if ratings exist by all three rating agencies and none of the
respective ratings are the same, the pricing level shall be determined based on
the middle rating, (c) if only two ratings exist and they differ by one level,
then the pricing level for the higher of such ratings shall apply; (d) if only
two ratings exist and they differ by more than one level, then the pricing level
that is one level lower than the pricing level of the higher rating shall apply;
(e) if only one rating exists, the pricing level shall be determined based on
that rating; (f) if no such rating exists for such Borrower, then a corporate
credit rating from S&P and the issuer ratings from Moody’s and Fitch should be
used and differences between those ratings and resolving non-existent ratings
from any of those rating agencies shall be determined in the same manner as set
forth in clauses (a) through (e) of this proviso; and (g) if no such rating in
clause (f) exists for such Borrower, the highest pricing level (less than “BBB”
pricing level) shall apply.  A change in rating will result in an immediate
change in the applicable pricing.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

NOTE

 

New York, New York

 

, 20   



For value received, [Duke Energy Corporation., a Delaware corporation] [Duke
Energy Carolinas, LLC, a North Carolina limited liability company] [Duke Energy
Ohio, Inc., a Ohio corporation] [Duke Energy Indiana, LLC, an Indiana
corporationlimited liability company] [Duke Energy Kentucky, Inc., a Kentucky
corporation] [Duke Energy Progress, LLC, a North Carolina corporationlimited
liability company] [Duke Energy Florida, LLC, a Florida corporationlimited
liability company] [Piedmont Natural Gas Company, Inc., a North Carolina
corporation] (the “Borrower”), promises to pay to  [  ] (the “Lender”) or its
registered assigns, for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below on the date specified in the Credit
Agreement.  The Borrower promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Credit Agreement.  All such payments of principal and interest shall be made in
lawful money of the United States in Federal or other immediately available
funds at the office of Wells Fargo Bank, National Association.

 

All Loans made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender, and the
Lender, if the Lender so elects in connection with any transfer or enforcement
of its Note, may endorse on the schedule attached hereto appropriate notations
to evidence the foregoing information with respect to the Loans then
outstanding; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Credit Agreement dated as of
November 18, 2011 among Duke Energy Corporation and the other Borrowers party
thereto, the Lenders party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other Agents party thereto (as the same may be
amended from time to time, the “Credit Agreement”).  Terms defined in the Credit
Agreement are used herein with the same meanings.  Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

 

A-1

--------------------------------------------------------------------------------



 

 

[DUKE ENERGY CORPORATION]

 

 

 

[DUKE ENERGY CAROLINAS, LLC]

 

 

 

[DUKE ENERGY OHIO, INC.]

 

 

 

[DUKE ENERGY INDIANA, LLC]

 

 

 

[DUKE ENERGY KENTUCKY, INC.]

 

 

 

[DUKE ENERGY PROGRESS, LLC]

 

 

 

[DUKE ENERGY FLORIDA, LLC]

 

 

 

[PIEDMONT NATURAL GAS COMPANY, INC.]

 

 

 

By:

 

 

 

Title:

 

A-2

--------------------------------------------------------------------------------



 

Note (cont’d)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of
Loan

 

Amount of
Principal
Repaid

 

Maturity
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------



 

EXHIBIT B

 

OPINION OF INTERNAL COUNSEL OF THE BORROWER

 

[Effective Date]

 

To the Lenders and the Administrative Agent
Referred to Below

 

c/o Wells Fargo Bank, National Association
as Administrative Agent

 

[   ]

[   ]

[   ]

[   ]

Attn:     [   ]

 

Ladies and Gentlemen:

 

I am [title of internal counsel] of [Duke Energy Corporation] [Duke Energy
Carolinas, LLC] [Duke Energy Ohio, Inc.] [Duke Energy Indiana, Inc.] [Duke
Energy Kentucky, Inc.] [Piedmont Natural Gas Company, Inc.] (the “Borrower”) and
have acted as its counsel in connection with the Credit Agreement (as amended,
the “Credit Agreement”), dated as of [  ], 2011, among the Borrower, the other
Borrowers party thereto, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other Agents party thereto. 
Capitalized terms defined in the Credit Agreement are used herein as therein
defined.  This opinion letter is being delivered pursuant to Section 3.01(b) of
the Credit Agreement.

 

In such capacity, I or attorneys under my direct supervision have examined
originals or copies, certified or otherwise identified to my satisfaction, of
such documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.                                      The Borrower is [a Delaware corporation]
[a North Carolina limited liability company] [an Ohio corporation] [an Indiana
corporation] [a Kentucky corporation] [a North Carolina corporation], validly
existing and in good standing under the laws of [Delaware] [North Carolina]
[Ohio] [Indiana] [Kentucky].

 

2.                                      The execution, delivery and performance
by the Borrower of the Credit Agreement and any Notes are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official (except for [list exceptions], which have been obtained or
made, as the case may be, and are in full force and effect) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the articles of incorporation or by-laws of the

 

B-1

--------------------------------------------------------------------------------



 

Borrower or, to my knowledge, of any material agreement, judgment, injunction,
order, decree or other instrument binding upon the Borrower or, to my knowledge,
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Material Subsidiaries.

 

3.                                      The Credit Agreement and any Notes
executed and delivered as of the date hereof have been duly executed and
delivered by the Borrower.

 

4.                                      Except as publicly disclosed prior to
the Initial Effective Date, to my knowledge (but without independent
investigation), there is no action, suit or proceeding pending or threatened
against or affecting, the Borrower or any of its Subsidiaries before any court
or arbitrator or any governmental body, agency or official, which would be
likely to be decided adversely to the Borrower or such Subsidiary and, as a
result, to have a material adverse effect upon the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or any Notes.

 

The phrase “to my knowledge”, as used in the foregoing opinion, refers to my
actual knowledge without any independent investigation as to any such matters.

 

I am a member of the Bar of the State of [Delaware] [North Carolina] [Ohio]
[Indiana] [Kentucky] and do not express any opinion herein concerning any law
other than the law of the State of [Delaware] [North Carolina] [Ohio] [Indiana]
[Kentucky] and the federal law of the United States of America.

 

The opinions expressed herein are limited to the matters expressly stated
herein, and no opinion is to be inferred or may be implied beyond the matters
expressly so stated.  This opinion is rendered to you in connection with the
above-referenced matter and may not be relied upon by you for any other purpose,
or relied upon by, or furnished to, any other Person, firm or corporation
without my prior written consent, except for Additional Lenders and Assignees. 
My opinions expressed herein are as of the date hereof, and I undertake no
obligation to advise you of any changes of applicable law or any other matters
that may come to my attention after the date hereof that may affect my opinions
expressed herein.

 

 

Very truly yours,

 

B-2

--------------------------------------------------------------------------------



 

EXHIBIT C

 

OPINION OF
ROBINSON, BRADSHAW & HINSON, P.A.PARKER POE ADAMS & BERNSTEIN LLP,
SPECIAL COUNSEL FOR THE BORROWER

 

[Effective Date]

 

To the Lenders and the Administrative Agent
Referred to Below

 

c/o Wells Fargo Bank, National Association
as Administrative Agent

[   ]

[   ]

[   ]

[   ]

Attn:     [   ]

 

Ladies and Gentlemen:

 

We have acted as counsel to [Duke Energy Corporation., a Delaware corporation]
[Duke Energy Carolinas, LLC, a North Carolina limited liability company] [Duke
Energy Ohio, Inc., a Ohio corporation] [Duke Energy Indiana, Inc., an Indiana
corporation] [Duke Energy Kentucky, Inc., a Kentucky corporation] [Piedmont
Natural Gas Company, Inc., a North Carolina corporation] (the “Borrower”), in
connection with the Credit Agreement (as amended, the “Credit Agreement”), dated
as of [  ], 2011, among the Borrower, the other Borrowers party thereto, the
Lenders party thereto, Wells Fargo Bank, National Association, as Administrative
Agent, and the other Agents party thereto.  Capitalized terms used herein and
not defined shall have the meanings given to them in the Credit Agreement.  This
opinion letter is being delivered pursuant to Section 3.01(b) of the Credit
Agreement.

 

In connection with this opinion, we also examined originals, or copies
identified to our satisfaction, of such other documents and considered such
matters of law and fact as we, in our professional judgment, have deemed
appropriate to render the opinions contained herein.  Where we have considered
it appropriate, as to certain facts we have relied, without investigation or
analysis of any underlying data contained therein, upon certificates or other
comparable documents of public officials and officers or other appropriate
representatives of the Borrower.

 

In rendering the opinions contained herein, we have assumed, among other things,
that the Credit Agreement and any Notes to be executed (i) are within the
Borrower’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) have been duly executed and delivered, (iv) require no
action by or in respect of, or filing with, any governmental body, agency of
official and (v) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Borrower’s certificate of
incorporation or by-laws or any agreement, judgment, injunction, order, decree
or other instrument binding upon the Borrower or result in the creation or
imposition of any Lien on any asset of the Borrower.  In addition, we have
assumed that the Credit

 

C-1

--------------------------------------------------------------------------------



 

Agreement fully states the agreement between the Borrower and the Lenders with
respect to the matters addressed therein, and that the Credit Agreement
constitutes a legal, valid and binding obligation of each Lender, enforceable in
accordance with its respective terms.

 

The opinions set forth herein are limited to matters governed by the laws of the
State of North Carolina and the federal laws of the United States, and no
opinion is expressed herein as to the laws of any other jurisdiction.  For
purposes of our opinions, we have disregarded the choice of law provisions in
the Credit Agreement and, instead, have assumed with your permission that the
Credit Agreement and the Notes are governed exclusively by the internal,
substantive laws and judicial interpretations of the State of North Carolina. 
We express no opinion concerning any matter respecting or affected by any laws
other than laws that a lawyer in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower, the Loans, or any of them.

 

Based upon and subject to the foregoing and the further limitations and
qualifications hereinafter expressed, it is our opinion that the Credit
Agreement constitutes the legal, valid and binding obligation of the Borrower
and the Notes, if and when issued, will constitute legal, valid and binding
obligations of the Borrower, in each case, enforceable against the Borrower in
accordance with its terms.

 

The opinions expressed above are subject to the following qualifications and
limitations:

 

1.                                      Enforcement of the Credit Agreement and
the Notes is subject to the effect of applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and similar laws affecting the
enforcement of creditors’ rights generally.

 

2.                                      Enforcement of the Credit Agreement and
the Notes is subject to the effect of general principles of equity (regardless
of whether considered in a proceeding in equity or at law) by which a court with
proper jurisdiction may deny rights of specific performance, injunction,
self-help, possessory remedies or other remedies.

 

3.                                      We do not express any opinion as to the
enforceability of any provisions contained in the Credit Agreement or any Note
that (i) purport to excuse a party for liability for its own acts, (ii) purport
to make void any act done in contravention thereof, (iii) purport to authorize a
party to act in its sole discretion, (iv) require waivers or amendments to be
made only in writing, (v) purport to effect waivers of constitutional, statutory
or equitable rights or the effect of applicable laws, (vi) impose liquidated
damages, penalties or forfeiture, or (vii) purport to indemnify a party for its
own negligence or willful misconduct.  Indemnification provisions in the Credit
Agreement are subject to and may be rendered unenforceable by applicable law or
public policy, including applicable securities law.

 

4.                                      We do not express any opinion as to the
enforceability of any provisions contained in the Credit Agreement or the Notes
purporting to require a party thereto to pay or reimburse attorneys’ fees
incurred by another party, or to indemnify another party therefor, which may be
limited by applicable statutes and decisions relating to the collection and
award of attorneys’ fees, including but not limited to North Carolina General
Statutes § 6-21.2.

 

5.                                      We do not express any opinion as to the
enforceability of any provisions contained in the Credit Agreement purporting to
waive the right of jury trial.  Under North Carolina General Statutes § 22B-10,
a provision for the waiver of the right to a jury trial is unconscionable and
unenforceable.

 

C-2

--------------------------------------------------------------------------------



 

6.                                      We do not express any opinion as to the
enforceability of any provisions contained in the Credit Agreement concerning
choice of forum or consent to the jurisdiction of courts, venue of actions or
means of service of process.

 

7.                                      It is likely that North Carolina courts
will enforce the provisions of the Credit Agreement providing for interest at a
higher rate resulting from a Default or Event of Default (a “Default Rate”)
which rate is higher than the rate otherwise stipulated in the Credit
Agreement.  The law, however, disfavors penalties, and it is possible that
interest at the Default Rate may be held to be an unenforceable penalty, to the
extent such rate exceeds the rate applicable prior to a default under the Credit
Agreement.  Also, since North Carolina General Statutes § 24-10.1 expressly
provides for late charges, it is possible that North Carolina courts, when faced
specifically with the issue, might rule that this statutory late charge preempts
any other charge (such as default interest) by a bank for delinquent payments. 
The only North Carolina case which we have found that addresses this issue is a
1978 Court of Appeals decision, which in our opinion is of limited precedential
value, North Carolina National Bank v. Burnette, 38 N.C. App. 120, 247 S.E.2d
648 (1978), rev’d on other grounds, 297 N.C. 524, 256 S.E.2d 388 (1979).  While
the court in that case did allow interest after default (commencing with the
date requested in the complaint) at a rate six percent in excess of pre-default
interest, we are unable to determine from the opinion that any question was
raised as to this being penal in nature, nor does the court address the possible
question of the statutory late charge preempting a default interest surcharge. 
Therefore, since the North Carolina Supreme Court has not ruled in a properly
presented case raising issues of its possible penal nature and those of North
Carolina General Statutes § 24-10.1, we are unwilling to express an unqualified
opinion that the Default Rate of interest prescribed in the Credit Agreement is
enforceable.

 

8.                                      We do not express any opinion as to the
enforceability of any provisions contained in the Credit Agreement relating to
evidentiary standards or other standards by which the Credit Agreement are to be
construed.

 

This opinion letter is delivered solely for your benefit in connection with the
Credit Agreement and, except for any Additional Lender or any Assignee which
becomes a Lender pursuant to Section 2.17(b) or Section 9.06(c) of the Credit
Agreement, may not be used or relied upon by any other Person or for any other
purpose without our prior written consent in each instance.  Our opinions
expressed herein are as of the date hereof, and we undertake no obligation to
advise you of any changes of applicable law or any other matters that may come
to our attention after the date hereof that may affect our opinions expressed
herein.

 

 

Very truly yours,

 

C-3

--------------------------------------------------------------------------------



 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of          , 20   among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), [DUKE ENERGY CORPORATION] and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of November 18, 2011 among Duke Energy Corporation
and the other Borrowers party thereto, the Assignor and the other Lenders party
thereto, as Lenders, the Administrative Agent and the other Agents party thereto
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”);

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers and participate in Letters of Credit in an
aggregate principal amount at any time outstanding not to exceed $          ;(3)

 

WHEREAS, Loans made to the Borrowers by the Assignor under the Credit Agreement
in the aggregate principal amount of $           are outstanding at the date
hereof;

 

WHEREAS, Letters of Credit with a total amount available for drawing thereunder
of $           are outstanding at the date hereof; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $           (the “Assigned Amount”),
together with a corresponding portion of its outstanding Loans and Letter of
Credit Liabilities, and the Assignee proposes to accept assignment of such
rights and assume the corresponding obligations from the Assignor on such
terms;*

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.  All capitalized terms not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

 

SECTION 2.                            Assignment.  The Assignor hereby assigns
and sells to the Assignee all of the rights of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, and the Assignee hereby accepts
such assignment from the Assignor and assumes all of the obligations of the
Assignor under the Credit Agreement to the extent of the Assigned Amount,
including the purchase from the Assignor of the corresponding portion of the
principal amount of the Loans made by, and Letter of Credit Liabilities of, the
Assignor outstanding at the date hereof.  Upon the execution and delivery hereof
by the Assignor, the Assignee [, Duke Energy Corporation] [, the Issuing
Lenders] and the Administrative Agent, and the payment of the amounts specified
in Section 3 required to

 

--------------------------------------------------------------------------------

(3) The asterisked provisions shall be appropriately revised in the event of an
assignment after the Commitment Termination Date.

 

D-1

--------------------------------------------------------------------------------



 

be paid on the date hereof (i) the Assignee shall, as of the date hereof,
succeed to the rights and be obligated to perform the obligations of a Lender
under the Credit Agreement with a Commitment in an amount equal to the Assigned
Amount, and (ii) the Commitment of the Assignor shall, as of the date hereof, be
reduced by a like amount and the Assignor released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee.  The assignment provided for herein shall be without recourse to the
Assignor.

 

SECTION 3.                            Payments.  As consideration for the
assignment and sale contemplated in Section 2 hereof, the Assignee shall pay to
the Assignor on the date hereof in Federal funds the amount heretofore agreed
between them.(4)  It is understood that facility [and Letter of Credit] fees
accrued to the date hereof in respect of the Assigned Amount are for the account
of the Assignor and such fees accruing from and including the date hereof are
for the account of the Assignee.  Each of the Assignor and the Assignee hereby
agrees that if it receives any amount under the Credit Agreement which is for
the account of the other party hereto, it shall receive the same for the account
of such other party to the extent of such other party’s interest therein and
shall promptly pay the same to such other party.

 

SECTION 4.                            Consent to Assignment.  This Agreement is
conditioned upon the consent of [Duke Energy Corporation,] [the Swingline
Lender,] [the Issuing Lenders] and the Administrative Agent pursuant to
Section 9.06(c) of the Credit Agreement.  The execution of this Agreement by
[Duke Energy Corporation,] [the Issuing Lenders] and the Administrative Agent is
evidence of this consent.  Pursuant to Section 9.06(c) each Borrower agrees to
execute and deliver a Note, if required by the Assignee, payable to the order of
the Assignee to evidence the assignment and assumption provided for herein.

 

SECTION 5.                            Non-reliance on Assignor.  The Assignor
makes no representation or warranty in connection with, and shall have no
responsibility with respect to, the solvency, financial condition, or statements
of any Borrower, or the validity and enforceability of the obligations of any
Borrower in respect of the Credit Agreement or any Note.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and will
continue to be responsible for making its own independent appraisal of the
business, affairs and financial condition of each Borrower.

 

SECTION 6.                            Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

SECTION 7.                            Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

SECTION 8.                            Administrative Questionnaire.  Attached is
an Administrative Questionnaire duly completed by the Assignee.

 

--------------------------------------------------------------------------------

(4) Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee.  It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

 

D-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

[ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[DUKE ENERGY CORPORATION]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

D-3

--------------------------------------------------------------------------------



 

EXHIBIT E

 

EXTENSION AGREEMENT

 

Wells Fargo Bank, National Association, as Administrative
Agent under the Credit Agreement referred to below

[   ]

[   ]

[   ]

[   ]

Attn:     [   ]

 

Ladies and Gentlemen:

 

Effective as of [date], the undersigned hereby agrees to extend its Commitment
and Commitment Termination Date under the Credit Agreement dated as of
November 18, 2011, among Duke Energy Corporation and the other Borrowers party
thereto, the Lenders party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other Agents party thereto (as amended, the
“Credit Agreement”) for one year to [date to which its Commitment Termination
Date is to be extended] pursuant to Section 2.01(b) of the Credit Agreement.
Terms defined in the Credit Agreement are used herein as therein defined.

 

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

Title:

 

E-1

--------------------------------------------------------------------------------



 

Agreed and Accepted:

 

DUKE ENERGY CORPORATION.

as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

DUKE ENERGY CAROLINAS, LLC,

as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

DUKE ENERGY OHIO, INC.,

as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

DUKE ENERGY INDIANA, LLC,

as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

DUKE ENERGY KENTUCKY, INC.,

as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------



 

DUKE ENERGY PROGRESS, LLC,

as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

DUKE ENERGY FLORIDA, LLC,

as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

PIEDMONT NATURAL GAS COMPANY, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------



 

EXHIBIT F

 

NOTICE OF ISSUANCE

 

Date:

 

To:                                                             Wells Fargo
Bank, National Association, as Administrative Agent
                                                                               
              , as Issuing Lender

 

From:                                               [Duke Energy Corporation]
[Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.] [Duke Energy Indiana, LLC]
[Duke Energy Kentucky, LLC] [Duke Energy Progress, LLC] [Duke Energy
Florida, Inc.]Inc.] [Piedmont Natural Gas Company, Inc.]Inc.]

 

Re:                                                             Credit Agreement
dated as of November 18, 2011 (as amended from time to time, the “Credit
Agreement”) among Duke Energy Corporation and the other Borrowers party thereto,
the Lenders party thereto, Wells Fargo Bank, National Association, as
Administrative Agent and the other Agents party thereto

 

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, LLC] [Duke Energy Kentucky, Inc.] [Duke Energy Progress,
LLC] [Duke Energy Florida, LLC][Piedmont Natural Gas Company, Inc.] hereby gives
notice pursuant to Section 2.15(b) of the Credit Agreement that it requests the
above-named Issuing Lender to issue on or before                  a Letter of
Credit containing the terms attached hereto as Schedule I (the “Requested Letter
of Credit”).

 

The Requested Letter of Credit will be subject to [UCP 500600] [ISP98].

 

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, LLC] [Duke Energy Kentucky, Inc.] [Duke Energy Progress,
LLC] [Duke Energy Florida, LLC][Piedmont Natural Gas Company, Inc.] hereby
represents and warrants to the Issuing Lender, the Administrative Agent and the
Lenders that:

 

(a)                                 immediately after the issuance of the
Requested Letter of Credit, (i) the Utilization Limits are not exceeded and
(ii) the aggregate amount of the Letter of Credit Liabilities shall not exceed
$800,000,000;

 

(b)                                 immediately after the issuance of the
Requested Letter of Credit, no Default shall have occurred and be continuing;
and

 

(c)                                  the representations and warranties
contained in the Credit Agreement (except the representations and warranties set
forth in Section 4.04(c) and Section 4.06 of the Credit Agreement) shall be true
on and as of the date of issuance of the Requested Letter of Credit.

 

G-1

--------------------------------------------------------------------------------



 

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, LLC] [Duke Energy Kentucky, Inc.] [Duke Energy Progress,
LLC] [Duke Energy Florida, LLC][Piedmont Natural Gas Company, Inc.] hereby
authorizes the Issuing Lender to issue the Requested Letter of Credit with such
variations from the above terms as the Issuing Lender may, in its discretion,
determine are necessary and are not materially inconsistent with this Notice of
Issuance.  The opening of the Requested Letter of Credit and [Duke Energy
Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.] [Duke Energy
Indiana, LLC] [Duke Energy Kentucky, Inc.] [Duke Energy Progress, LLC] [Duke
Energy Florida, LLC][Piedmont Natural Gas Company, Inc.]’s responsibilities with
respect thereto are subject to [UCP 500600] [ISP98] as indicated above and the
terms and conditions set forth in the Credit Agreement.

 

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

 

 

[DUKE ENERGY CORPORATION]

 

 

 

[DUKE ENERGY CAROLINAS, LLC]

 

 

 

[DUKE ENERGY OHIO, INC.]

 

 

 

[DUKE ENERGY INDIANA, LLC]

 

 

 

[DUKE ENERGY KENTUCKY, INC.]

 

 

 

[DUKE ENERGY PROGRESS, LLC]

 

 

 

[DUKE ENERGY FLORIDA, LLC]

 

 

 

[PIEDMONT NATURAL GAS COMPANY, INC.]

 

 

 

By:

 

 

Title:

 

G-2

--------------------------------------------------------------------------------



 

SCHEDULE I

Application and Agreement for
Irrevocable Standby Letter of Credit

To:                                            (“Lender”)

 

Please TYPE information in the fields below.  We reserve the right to return
illegible applications for clarification.

 

Date:

 

 

 

The undersigned Applicant hereby requests Lender to issue and transmit by:
o Overnight Carrier o Teletransmission o Mail o Other:

L/C No.

 

(Lender Use Only)

 

Explain:

an Irrevocable Standby Letter of Credit (the “Credit”) substantially as set
forth below. In issuing the Credit, Lender is expressly authorized to make such
changes from the terms herein below set forth as it, in its sole discretion, may
deem advisable.

 

Applicant (Full name & address)

 

Advising Lender (Designate name & address only, if desired)

 

 

 

Beneficiary (Full name & address)

 

Currency and amount in figures:

 

 

 

 

 

Currency and amount in words:

 

 

 

 

 

Expiration Date:

 

 

 

Charges: the Lender’s charges are for our account; all other banking charges are
to be paid by beneficiary.

 

Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Lender or its correspondent at Lender’s option accompanied by the following
documents:

 

o Statement, purportedly signed by the Beneficiary, reading as follows (please
state below exact wording to appear on the statement):

 

o Other Documents

 

o Special Conditions (including, if Applicant has a preference, selection of UCP
as herein defined or ISP98 as herein defined).

 

G-3

--------------------------------------------------------------------------------



 

o Issue substantially in form of attached specimen. (Specimen must also be
signed by applicant.)

 

Complete only when the Beneficiary (Foreign Lender, or other Financial
Institution) is to issue its undertaking based on this Credit.



o Request Beneficiary to issue and deliver their (specify type of undertaking)in
favor of                 for an amount not exceeding the amount specified above,
effective immediately relative to (specify contract number or other pertinent
reference)to expire on         . (This date must be at least 15 days prior to
expiry date indicated above.) It is understood that if the Credit is issued in
favor of any bank or other financial or commercial entity which has issued or is
to issue an undertaking on behalf of the Applicant of the Credit in connection
with the Credit, the Applicant hereby agrees to remain liable under this
Application and Agreement in respect of the Credit (even after its stated expiry
date) until Lender is released by such bank or entity.

 

Each Applicant signing below affirms that it has fully read and agrees to this
Application.  (Note:  If a bank, trust company, or other financial institution
signs as Applicant or joint and several co-Applicant for its customer, or if two
Applicants jointly and severally apply, both parties sign below.)  Documents may
be forwarded to the Lender by the beneficiary, or the negotiating bank, in one
mail.  Lender may forward documents to Applicant’s customhouse broker, or
Applicant if specified above, in one mail.  Applicant understands and agrees
that this Credit will be subject to the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce currently in
effect, and in use by Lender (“UCP”) or to the International Standby Practices
of the International Chamber of Commerce, Publication 590 or any subsequent
version currently in effect and in use by Lender (“ISP98”).

 

 

(Print or type name of Applicant)

 

 

 

(Print or type name of Applicant)

(Address)

 

 

 

(Address)

Authorized Signature (Title)

 

 

 

Authorized Signature (Title)

Authorized Signature (Title)

 

Customer Contact:

 

Authorized Signature (Title)

 

Phone:

 

BANK USE ONLY

NOTE: Application will NOT be processed if this section is not complete.

 

Approved (Authorized Signature)

 

Date:

Approved (Print name and title)

 

City:

Customer SIC Code:

 

Borrower Default Grade:

Telephone:

Charge DDA#:

 

Fee:

RC #:

CLAS Bank #:

CLAS Obligor #:

Other (please explain):

 

 

G-4

--------------------------------------------------------------------------------



 

EXHIBIT G

 

APPROVED FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

 

BENEFICIARY:

 

LADIES AND GENTLEMEN:

 

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
             , IN FAVOR OF [INSERT BENEFICIARY NAME], BY ORDER AND FOR THE
ACCOUNT OF [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY
OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE ENERGY KENTUCKY, INC.] DUKE ENERGY
PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS COMPANY, INC.],
[ON BEHALF OF [INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS,
LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE ENERGY
KENTUCKY, INC.] DUKE ENERGY PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT
NATURAL GAS COMPANY, INC.]’S AFFILIATE OR SUBSIDIARY],] AT SIGHT FOR UP TO
                U.S. DOLLARS (               UNITED STATES DOLLARS) AGAINST THE
FOLLOWING DOCUMENTS:

 

1)                                     A BENEFICIARY’S SIGNED CERTIFICATE
STATING “[[DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY
OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE ENERGY KENTUCKY, INC.] DUKE ENERGY
PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS
COMPANY, INC.]]/[INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE ENERGY
CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE ENERGY
KENTUCKY, INC.] DUKE ENERGY PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT
NATURAL GAS COMPANY, INC.]’S AFFILIATE OR SUBSIDIARY]] IS IN DEFAULT UNDER ONE
OR MORE AGREEMENTS BETWEEN [[DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS,
LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE ENERGY
KENTUCKY, INC.] DUKE ENERGY PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT
NATURAL GAS COMPANY, INC.]/[INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE
ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE
ENERGY KENTUCKY, INC.] DUKE ENERGY PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC]
[PIEDMONT NATURAL GAS COMPANY, INC.]’S AFFILIATE OR SUBSIDIARY]] AND [INSERT
BENEFICIARY’S NAME].”

 

OR

 

2)                                     A BENEFICIARY’S SIGNED CERTIFICATE
STATING “[INSERT BENEFICIARY’S NAME] HAS REQUESTED ALTERNATE SECURITY FROM
[[DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.]
[DUKE ENERGY INDIANA, LLC] [DUKE ENERGY KENTUCKY, INC.] DUKE ENERGY PROGRESS,
LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS COMPANY, INC.] /[INSERT
NAME OF [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY
OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE ENERGY KENTUCKY, INC.] DUKE ENERGY
PROGRESS, LLC] [DUKE

 

G-5

--------------------------------------------------------------------------------



 

ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS COMPANY, INC.]’S AFFILIATE OR
SUBSIDIARY]] AND [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE
ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE ENERGY KENTUCKY, INC.] DUKE
ENERGY PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS
COMPANY, INC.] /[INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE ENERGY
CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE ENERGY
KENTUCKY, INC.] DUKE ENERGY PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT
NATURAL GAS COMPANY, INC.]’S AFFILIATE OR SUBSIDIARY]] HAS NOT PROVIDED
ALTERNATE SECURITY ACCEPTABLE TO [INSERT BENEFICIARY’S NAME] AND THIS LETTER OF
CREDIT HAS LESS THAN TWENTY DAYS UNTIL EXPIRY.”

 

AND

 

3)                                     A DRAFT STATING THE AMOUNT TO BE DRAWN.

 

SPECIAL CONDITIONS:

 

1.                                      PARTIAL DRAWINGS ARE PERMITTED.

 

2.                                      DOCUMENTS MUST BE PRESENTED AT OUR
COUNTER NO LATER THAN          , WHICH IS THE EXPIRY DATE OF THIS STANDBY LETTER
OF CREDIT.

 

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR PAYMENT AT
OUR OFFICE LOCATED AT                          ON OR BEFORE THE EXPIRY DATE OF
THIS CREDIT.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, 1993
REVISION, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500.

 

COMMUNICATIONS WITH RESPECT TO THIS STANDBY LETTER OF CREDIT SHALL BE IN WRITING
AND SHALL BE ADDRESSED TO US AT                    , SPECIFICALLY REFERRING TO
THE NUMBER OF THIS STANDBY LETTER OF CREDIT.

 

VERY TRULY YOURS

[ISSUING BANK]]

 

G-6

--------------------------------------------------------------------------------



 

EXHIBIT H

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of     , 2011, is entered
into between [CAROLINA POWER & LIGHT COMPANY D/B/A PROGRESS ENERGY
CAROLINAS, INC., a North Carolina corporation][FLORIDA POWER CORPORATION D/B/A
PROGRESS ENERGY FLORIDA, INC., a Florida corporation]  (the “New Borrower”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent
(the “Administrative Agent”) under that certain Credit Agreement, dated as of
November 18, 2011 among Duke Energy Corporation, Duke Energy Carolinas, LLC,
Duke Energy Ohio, Inc., Duke Energy Indiana, Inc. and Duke Energy
Kentucky, Inc., as borrowers, the lenders party thereto, the Administrative
Agent (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”) and the other agents party thereto.  All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

 

The New Borrower and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.                                      The New Borrower hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Borrower
will be deemed to be a Borrower under the Credit Agreement for all purposes of
the Credit Agreement and shall have all of the obligations of a Borrower
thereunder, as if it had executed the Credit Agreement.  The New Borrower hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement.

 

2.                                      The New Borrower represents and warrants
that the representations and warranties in Article 4 of the Credit Agreement are
true and correct as to it as a Borrower on and as of the date hereof.

 

3.                                      The address of the New Borrower for
purposes of Section 9.01 of the Credit Agreement is as follows:

 

 

 

4.                                      This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

H-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Borrower has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

[CAROLINA POWER & LIGHT COMPANY D/B/A PROGRESS ENERGY CAROLINAS, INC., a North
Carolina corporation][FLORIDA POWER CORPORATION D/B/A PROGRESS ENERGY
FLORIDA, INC., a Florida corporation]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------



 

EXHIBIT I

 

PROGRESS ENERGY, INC. CONSENT

 

Reference is made to that certain Credit Agreement, dated as of November 18,
2011 among Duke Energy Corporation, as a borrower, the other borrowers party
thereto, the lenders party thereto, Wells Fargo Bank, National Association, as
administrative agent, and the other agents party thereto (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.  In connection with the
Merger, Progress Energy, Inc., a North Carolina corporation, hereby
acknowledges, agrees and confirms that (a) the “Commitments” (as defined in each
of the Existing Progress Credit Agreements) under the Existing Progress Parent
Credit Agreement shall be terminated in their entirety on the Second Effective
Date in accordance with the terms thereof, and (b) the Existing Progress Parent
LC Facility shall be terminated in its entirety on the Second Effective Date in
accordance with the terms thereof.

 

This consent shall be governed by and construed in accordance with the internal
laws of the State of New York.

 

IN WITNESS WHEREOF, Progress Energy, Inc. has caused this consent to be duly
executed by its authorized officer as of

 

 

PROGRESS ENERGY, INC., a North Carolina corporation

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I-1

--------------------------------------------------------------------------------